Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13        Page 1 of 64



  LOEB & LOEB LLP                                  FORSHEY & PROSTOK, LLP
  Bernard R. Given II                              Jeff P. Prostok
  State Bar No. 07990180                           State Bar No. 16352500
  10100 Santa Monica Blvd., Suite 2200             Lynda Lankford
  Los Angeles, CA 90067-4120                       State Bar No. 11935020
  Tel: 310-282-2000                                777 Main Street, Suite 1290
  Fax: 310-282-2200                                Fort Worth, TX 76012
  Email: bgiven@loeb.com                           Tel: 817-877-8855
                                                   Fax: 817-877-4151
  Counsel to the Debtor                            Email: jprostok@forsheyprostok.com
  and Debtor-in-Possession                                  llankford@forsheyprostok.com

                                                   Counsel to the Debtor
                                                   and Debtor-in-Possession


               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION
                                      §
 In re:                               § Chapter 11
                                      §
 EVENTIDE CREDIT ACQUISITIONS, LLC,   § Case No. 20-40349-elm11
                                      §
                      Debtor.         §
                                      §

            DEBTOR’S MOTION FOR ENTRY OF INTERIM AND FINAL
           ORDERS PURSUANT TO 11 U.S.C. §§ 105, 362, 363, 364, AND 507,
         BANKRUPTCY RULES 2002, 4001, 6004, AND 9014, (I) AUTHORIZING
            THE DEBTOR-IN-POSSESSION TO OBTAIN POSTPETITION
       FINANCING, (II) GRANTING LIENS AND PROVIDING ADMINISTRATIVE
            EXPENSE STATUS, AND (III) GRANTING RELATED RELIEF

          Eventide Credit Acquisitions, LLC (the “Debtor”), debtor and debtor-in-possession in the

 above-captioned chapter 11 case (the “Chapter 11 Case”), by and through undersigned counsel,

 respectfully states the following in support of this motion (the “Motion”) for entry of interim and

 final orders pursuant to sections 105, 362, 363, 364, and 507 of title 11 of the United States Code

 (the “Bankruptcy Code”) and Rules 2002, 4001, 6004 and 9014 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”) authorizing the Debtor to obtain postpetition

 financing and grant liens and provide administrative expense statues, and granting related relief:


 19065055.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20                   Entered 05/15/20 20:21:13            Page 2 of 64



                                     PRELIMINARY STATEMENT

          1.      The Debtor needs access to postpetition financing to operate its business and to

 pursue and defend itself in litigation. The DIP Facility (defined below) is a non-amortizing

 multiple draw secured term loan facility that will provide the Debtor with the liquidity it needs to

 obtain the award it anticipates in the arbitration (the “Arbitration”) commenced by the Debtor on

 December 18, 2019 before the American Arbitration Association against Tribal Economic

 Development Holdings, LLC (“TED”), Big Picture Loans, LLC (“Big Picture”), Ascension

 Technologies, LLC (“Ascension”), and The Lac Vieux Desert Band of Lake Superior Chippewa

 Indians (the “LVD”).

          2.      To that end, by the Motion, the Debtor seeks entry of an interim order (the

 “Interim DIP Order”) and a final order (the “Final DIP Order” and together with the Interim

 Order, the “DIP Orders”) under sections 105, 361, 362, 363(c), 363(e), 364(c), 364(e), and 507

 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 2002, 4001, 6004, and

 9014 of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and

 the Local Bankruptcy Rules for the Northern District of Texas (the “Local Rules”), substantially

 in the form attached to the Proposed Interim Order as Exhibit A, inter alia (a) authorizing Debtor

 to enter into a $2,000,000 non-amortizing multiple draw facility (the “DIP Facility”) pursuant to

 and in accordance with a Debtor-in-Possession Loan and Security Agreement (as amended from

 time to time, the “DIP Loan Agreement”),1 the other Loan Documents and the Budget (as

 defined below), (b) granting to Guardian Trust Corporation as trustee of the Bluetech Irrevocable




          1
          Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the DIP
 Loan Agreement.


 19065055.1                                             2
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 3 of 64



 Trust (“Lender”)2 security interests in and liens on the DIP Collateral (defined below), to the

 extent and as provided in the DIP Orders and the Loan Documents, to secure the obligations of

 the Debtor under the DIP Facility; (c) scheduling a final hearing (the “Final Hearing”) to

 consider entry of the Final Order, and (d) granting related relief.

          3.    The Debtor seeks emergency approval of the Interim DIP Order to authorize it to

 make certain urgent payments that in connection with the Arbitration that the Debtor will not be

 able to pay without the benefit of the DIP Facility. Certain other expected ordinary course

 expenses are also required to be paid through approximately the interim period. Based on the

 foregoing, the Debtor seeks emergency interim authority to borrow $500,000 as itemized on the

 budget (the “Budget”) attached as Exhibit B to the Proposed Interim Order. The Debtor further

 requests that the Court set a final hearing (on or about June 4, 2020) to consider entry of the

 Final Order, at which point it will seek approval of the full $2,000,000 amount of the DIP

 Facility.

          4.    Without access to the DIP Facility, and despite the substantial value of the

 Debtor’s assets, the Debtor will not have adequate liquidity to maintain uninterrupted operations

 and to continue to pay the fees and expenses associated with the Arbitration and this Chapter 11

 Case. Any failure to meet its obligations in the ordinary course of business would harm the

 Debtor and its legitimate creditors. Obtaining the necessary DIP Facility on the terms proposed

 in this Motion is within the sound discretion and business judgment of the Debtor and will permit

 the Debtor to preserve the value of its business to the benefit of all involved.




          2
        The Lender is an affiliate of the Debtor. The Lender owns 100% of Breakwater Holding,
 LLC (“Breakwater”). In turn, Breakwater owns 59.6% of the Debtor.

 19065055.1                                        3
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13        Page 4 of 64



                                 JURISDICTION AND VENUE

          5.    This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

 Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief requested

 herein are §§ 105(a), 361, 362, 363, 364 and 507 of the Bankruptcy Code, and Rules 2002, 4001,

 and 9014 of the Bankruptcy Rules.

                                         BACKGROUND

          6.    On the January 28, 2020, the Debtor filed a voluntary petition for relief under

 chapter 11 of the Bankruptcy Code. The Debtor continues to operate its business as debtor-in-

 possession pursuant to 11 U.S.C. §§ 1107(a) and 1108 of the Bankruptcy Code. No request for

 the appointment of a trustee or examiner has been made in this Chapter 11 Case. An official

 committee of unsecured creditors was appointed on February 7, 2020 [Docket No. 14].

                                      THE DIP FACILITY

          7.    The complete terms of the DIP Facility are set forth in the DIP Loan Agreement.

 Without limiting those terms, the salient provisions of the DIP Facility are summarized below.

 The below summary is for informational purposes, and the Debtor urges all parties in interest to

 review the DIP Loan Agreement in its entirety. Nothing herein is intended to modify the DIP

 Loan Agreement. In the event of any conflict between the summary below and the DIP Loan

 Agreement, the DIP Loan Agreement will control.

  Borrower:                        Debtor
  Lender:                          Guardian Trust Corporation as trustee of the Bluetech
                                   Irrevocable Trust. The Lender is an affiliate of the Debtor.
                                   The Lender owns 100% of Breakwater. In turn, Breakwater
                                   owns 59.6% of the Debtor.
  Facility:                        $2,000,000




 19065055.1                                      4
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20      Entered 05/15/20 20:21:13        Page 5 of 64



  Use of Proceeds:           The proceeds of the DIP Facility will be used (i) to provide
                             working capital for the Debtor, (ii) to pay administrative costs
                             of the Chapter 11 Case, and (iii) to fund other expenditures
                             approved by the Lender relating to the Debtor.
  Budget:                    An initial Budget is attached to the Proposed Interim Order as
                             Exhibit B. Additional Budgets will be provided as set forth in
                             the DIP Loan Agreement, to the extent necessary.
  Maturity:                  Earliest of (i) the date which is three-hundred sixty-five (365)
                             days from the date of the first Advance, (ii) the
                             consummation of a sale of all of the assets or a portion of the
                             assets of the Borrower pursuant to Section 363 of the
                             Bankruptcy Code or otherwise; (iii) the effective date of a
                             plan of reorganization or liquidation in the Case; (iv) entry of
                             a final order by the Bankruptcy Court dismissing the Case; or
                             (v) the date of termination of the DIP Loan Commitments and
                             the acceleration of any outstanding extensions of credit under
                             the Loans in accordance with the terms of the DIP Loan
                             Agreement.
  Interest rate:             Twelve percent (12%) per annum, payable at maturity. The
                             rate after the occurrence of any default under the DIP Loan
                             Agreement will be at a rate equal to five percent (5%) above
                             the interest rate applicable immediately prior to the
                             occurrence of the default. Interest is due and payable on
                             maturity.
  Origination fee:           $200,000, fully earned at Closing, and payable at maturity
  Exit fee:                  $200,000, fully earned at Closing, and payable at maturity
  Success fee:               2% of any settlement or award of the Arbitration
  Lender’s Expenses:         Actual out of pocket expenses.
  Collateral:                Pursuant to Bankruptcy Code section 364(c)(2), (i) a valid,
                             perfected security interest in and lien upon all of Borrower’s
                             assets and all proceeds and products of the foregoing, and (ii)
                             a valid, perfected security interest in and lien upon proceeds
                             of any and all claims, causes of action, and rights of
                             Borrower, including those arising under Bankruptcy Code
                             sections 542-553 (other than section 549) (the “DIP
                             Collateral”)
  Voluntary payments:        The DIP Facility may be repaid any time
  Representation and         Customary representations and warranties set forth in the DIP
  Warranties:                Loan Agreement.
  Covenants                  Customary covenants contained in similar DIP Loan
                             Agreements.


 19065055.1                                5
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 6 of 64



  Events of Default:               Customary events of default contain in similar DIP Loan
                                   Agreements.
  Remedies:                        The DIP Lender may not repossess, foreclose or seize any
                                   DIP Collateral after maturity without delivering to the Debtor,
                                   the Office of the United States Trustee, and the Committee,
                                   and filing with the Bankruptcy Court, a notice of the
                                   occurrence of the Maturity Date. At any time after the tenth
                                   business day after the delivery and filing of such notice,
                                   unless the Bankruptcy Court extends such deadline, the DIP
                                   Lender shall have automatic and immediate relief from the
                                   automatic stay with respect to the DIP Collateral (without
                                   regard to the passage of time provided for in Fed. R. Bankr. P.
                                   4001(a)(3)), and shall be entitled to exercise any and all rights
                                   and remedies available to it under the DIP Loan Documents
                                   or applicable law.


          8.    The Debtor believes that the proposed DIP Facility will be, at minimum,

 sufficient to enable the Debtor to pay all administrative expenses arising in this case and other

 operating expenditures incurred by the Debtor, as more fully set forth in the Budget attached as

 Exhibit B to the Proposed Interim Order, up until the Debtor obtains an award in the Arbitration.

 The Debtor expects that, no later than once the award is issued in September 2020, TED, Big

 Picture and Ascension will be required to again make payments on the Promissory Note. These

 payments will provide the Debtor with further liquidity. For example, before TED, Big Picture

 and Ascension began taking steps to further distort payments, the three month average note

 payment that should have been received by the Debtor was approximately $765,000.

          9.    As set forth in the Declaration of Bernard R. Given II filed contemporaneously

 herewith, the Debtor has been working to obtain financing for several weeks and has been unable

 to obtain financing on an unsecured basis or on terms other than as those set forth in the DIP

 Loan Agreement. While the Lender is an affiliate of the Debtor, it was willing to offer the DIP

 Facility on substantially better terms than any other proposed lender. Without the DIP Facility,




 19065055.1                                       6
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 7 of 64



 the Debtor will be unable to satisfy administrative and operational expenses, which would

 jeopardize the Debtor’s reorganization prospects.

                               BASIS FOR RELIEF REQUESTED

          10.   The Debtor believes that the DIP Facility is the best financing available to it under

 the circumstances. Despite efforts to do so, the Debtor has been unable to obtain financing for

 its current needs (a) in the form of unsecured credit allowable under section 503(b)(1) of the

 Bankruptcy Code, or (b) solely as an administrative expense under section 364(a)-(b) of the

 Bankruptcy Code. Therefore, for the reasons stated herein, the Debtor submits that it has

 satisfied the requirements to access postpetition financing on a secured basis pursuant to section

 364 of the Bankruptcy Code.

          11.   Section 364 of the Bankruptcy Code distinguishes among: (a) obtaining unsecured

 credit in the ordinary course of business; (b) obtaining unsecured credit out of the ordinary

 course of business; and (c) obtaining credit with specialized priority or with security. The DIP

 Facility will be granted administrative expense status and will be secured by first priority, liens

 on the DIP Collateral.

 A.       The Debtor should be authorized to obtain the DIP Facility under Bankruptcy Code
          Section 364(c).

          12.   Section 364(c) of the Bankruptcy Code provides that if a debtor is unable to

 obtain unsecured credit allowable as an administrative expense, the court may authorize the

 debtor to obtain credit or incur debt: (a) on a superpriority administrative basis; (b) secured by a

 lien on debtor’s unencumbered assets; and (c) secured by a junior lien on the debtor’s already

 encumbered assets. See 11 U.S.C. § 364(c); see In re Ames Dep’t Stores, Inc., 115 B.R. 34, 37-

 40 (Bankr. S.D.N.Y. 1990) (debtor must show that it has made a reasonable effort to seek other

 sources of financing under sections 364(a) and (b) of the Bankruptcy Code).



 19065055.1                                        7
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 8 of 64



          13.   Courts apply a three-part test to determine whether a debtor is entitled to

 financing under section 364(c) of the Bankruptcy Code. Specifically, courts review whether:

 (a) the debtor is unable to obtain unsecured credit under section 364(b), i.e., by allowing a lender

 only an administrative claim; (b) the credit transaction is necessary to preserve the assets of the

 estate; and (c) the terms of the transaction are fair, reasonable, and adequate, given the

 circumstances of debtor-borrower and the proposed lender. See In re Ames Dep’t Stores, 115

 B.R. at 37-39. The Debtor here satisfies each part of this test.

          14.   To show that the credit required is not obtainable on an unsecured basis, a debtor

 need only demonstrate “by a good faith effort that credit was not available without” the

 protections of section 364(c) of the Bankruptcy Code. Bray v. Shenandoah Fed. Sav. and Loan

 Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986). Thus, “[t]he statute imposes

 no duty to seek credit from every possible lender before concluding that such credit is

 unavailable.” Id.; see also In re Ames Dep’t Stores, 115 B.R. at 40 (debtor made reasonable

 effort to secure financing where it approached four lending institutions, was rejected by two, and

 selected the least onerous financing option from the remaining two lenders).

          15.   As set forth above and in the Given Decl., the Debtor and its professionals

 canvassed several alternative lenders to find financing terms more favorable than the terms set

 forth in the DIP Facility, and no such terms were available. Not only were no lenders willing to

 lend on an unsecured basis, but no other lender approached was willing to offer terms as certain

 as the terms offered by the Lender. As made clear by the Budget, the Debtor is in need of a

 lifeline that will provide it with enough liquidity to obtain an award in the Arbitration. The DIP

 Facility provides that lifeline. Without the DIP Facility, the Debtor will have insufficient funds




 19065055.1                                        8
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 9 of 64



 to maintain operations and pay the costs of administering the Chapter 11 Case, which will be to

 the detriment of the Debtor and its legitimate creditors.

 B.       Entry into the DIP Facility is necessary to preserve the assets of the Debtors’ estates
          and is in the best interests of creditors.

          16.    A debtor’s decision to enter into a postpetition lending facility under section 364

 of the Bankruptcy Code is governed by the business judgment standard. See In re Barbara K

 Enters., Inc., No. 08-11474, 2008 Bankr. LEXIS 1917, at **39-40 (Bankr. S.D.N.Y. June 16,

 2008) (courts defer to debtor’s business judgment); In re Ames Dept. Stores, 115 B.R. at 38

 (noting that financing decisions under section 364 of the Bankruptcy Code must reflect debtor’s

 business judgment). Courts grant a debtor considerable deference in acting in accordance with

 its sound business judgment. See, e.g., Barbara K Enters., 2008 Bankr. LEXIS 1917, at *40

 (courts defer to debtor’s business judgment “so long as a request for financing does not ‘leverage

 the bankruptcy process’ and unfairly cede control of the reorganization to any party in interest”).

 To determine whether the business judgment standard is met, a court is “required to examine

 whether a reasonable business person would make a similar decision under similar

 circumstances.” In re Dura Auto. Sys., Inc., No. 06-11202, 2007 Bankr. LEXIS 2764, at *272

 (Bankr. D. Del. Aug. 15, 2007) (quotations omitted). The Debtor’s entry into the DIP Facility is

 sound business judgment that warrants approval by the Court.

          17.    The Debtor has analyzed, reviewed, and conducted a detailed investigation as to

 its projected financing needs until it is able to obtain an award in the Arbitration, and has

 determined that it would require postpetition financing on an expedited basis to support its

 operational and restructuring activities. The Debtor further determined that the DIP Facility is

 the best option available to it, and that entry of the Interim DIP Order and Final DIP Order is in

 the best interests of Debtor, its legitimate creditors and its other stakeholders. Absent the DIP



 19065055.1                                        9
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 10 of 64



 Facility, the Debtor will lack the liquidity necessary to continue operating and could be forced to

 liquidate, jeopardizing the recoveries to the Debtor’s creditors.

          18.   Approval of the DIP Facility will extend the Debtor a business lifeline. The DIP

 Facility will provide the Debtor with access of up to $2 million immediately after entry of the

 Final Order, which the Debtor has determined should be sufficient to support Debtor’s ongoing

 restructuring activities until it is able to obtain an award in the Arbitration. The Debtor seeks

 authority to borrow up to a maximum outstanding amount of $500,000 on an emergency interim

 basis, with the remaining $1,500,000 permitted on a final basis after entry of the Final Order.

          19.   The Debtor’s management has reviewed its restructuring alternatives in detail and

 has explored various alternative sources of capital and financing as part of this process, including

 the DIP Facility. The Debtor submits that it was unable to obtain alternative financing within the

 necessary timeframe on more reasonable terms. The Debtor exercised business judgment in

 negotiating the DIP Facility. The DIP Facility will provide immediate access to capital to pay

 the costs of administering the Debtor’s estate and support the Debtor’s restructuring activities, all

 on more favorable terms than any other reasonable alternative.

          20.   Accordingly, the Debtor’s decision to enter into the proposed DIP Facility is an

 exercise of its sound business judgment that warrants approval by the Court.

 C.       The Debtor requires interim and immediate access to the DIP Facility, without
          which the Debtor would suffer irreparable harm.

          21.   Bankruptcy Rule 4001 provides that a final hearing on a motion to obtain

 postpetition financing and use of cash collateral may not be commenced earlier than fourteen

 (14) days after the service of such motion. Here, the Debtor requires access to the DIP Facility

 sooner than 14 days from the date of this Motion. More specifically, the Debtor requires access

 to the DIP Facility in the next fourteen days to cover certain costs of the Arbitration. Other



 19065055.1                                       10
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20               Entered 05/15/20 20:21:13       Page 11 of 64



 professional fee obligations must be met in the near term as well, which also will require capital

 from the DIP Facility, all as set forth above.

 D.       Waiver of Bankruptcy Rules 6004(a) and (b).

          22.       To implement the foregoing successfully, the Debtor respectfully requests a

 waiver of the notice requirements under Bankruptcy Rule 6004(a) and the fourteen (14) day stay

 of an order authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h).

          23.       Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use, sale, or

 lease of property other than cash collateral is stayed until the expiration of 14 days after entry of

 the order, unless the court orders otherwise.” As set forth above, the DIP Facility is essential to

 prevent irreparable damage to Debtors’ operations, value, and ability to reorganize.

          24.       The Debtor submits that ample cause exists to justify a waiver of the fourteen (14)

 day stay imposed by Bankruptcy Rule 6004(h), to the extent that it applies.

 E.       Request for a Final Hearing.

          25.       Pursuant to Bankruptcy Rule 4001(c)(2), the Debtor requests that the Court set a

 date on or about June 4, 2020 to hold a hearing to consider entry of the Final Order and the

 permanent approval of the relief requested in this Motion. The Debtor also requests authority to

 serve a copy of the signed Interim DIP Order, which fixes the time and date for the filing of

 objections, if any, to entry of the Final DIP Order, by first class mail upon the notice parties

 listed below, and further requests that the Court deem service thereof sufficient notice of the

 hearing on the Final Order under Bankruptcy Rule 4001(c)(2).

 F.       Notice.

          26.       Notice of this Motion shall be provided to: (1) Debtor, (2) Debtor’s counsel,

 (3) counsel for the Committee, (4) the United States Trustee, (5) any relevant governmental




 19065055.1                                         11
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13      Page 12 of 64



 authority, and (6) any party who has filed a notice of appearance.

          27.    The Debtor respectfully submits that such notice is sufficient and that no further

 notice of this Motion is required.

                                          CONCLUSION

          WHEREFORE, it is respectfully requested that the Court enter Interim and Final Orders

 in form substantially attached hereto as Exhibit 1 approving the DIP Facility and granting such

 other and further relief as may be appropriate.


  Dated: May 15, 2020                          LOEB & LOEB LLP

                                               /s/ Bernard R. Given II
                                               Bernard R. Given II
                                               State Bar No. 07990180
                                               10100 Santa Monica Blvd., Suite 2200
                                               Los Angeles, CA 90067-4120
                                               Tel.: 310-282-2000
                                               Fax: 310-282-2200
                                               Email: bgiven@loeb.com

                                               -and-

                                               FORSHEY & PROSTOK, LLP
                                               Jeff P. Prostok
                                               State Bar No. 16352500
                                               Lynda Lankford
                                               State Bar No. 11935020
                                               777 Main Street, Suite 1290
                                               Fort Worth, TX 76012
                                               Tel: 817-877-8855
                                               Fax: 817-877-4151
                                               Email: jprostok@forsheyprostok.com
                                                       llankford@forsheyprostok.com

                                               Counsel to the Debtor and Debtor in
                                               Possession




 19065055.1                                        12
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20           Entered 05/15/20 20:21:13       Page 13 of 64



                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020, a true and correct copy of the above and foregoing
 Motion was caused to be served electronically on the parties registered to receive notice through
 the court’s ECF noticing system. I hereby further certify that on May 15, 2020, a true and correct
 copy of the above and foregoing Motion was caused to be served via first class U.S. mail, postage
 prepaid, on the following parties:


 U.S. TRUSTEE:

 Erin Marie Schmidt
 United States Trustee
 1100 Commerce St., Room 976
 Dallas, TX 75242-1496
 (214) 767-1075
 Fax : (214) 767-8971
 Email: ustpregion06.da.ecf@usdoj.gov

 Elizabeth Ziegler Young
 U.S. Trustee Office
 1100 Commerce Street, Room 976
 Dallas, TX 75242
 (214) 767-8967
 Fax : (214) 767-8971
 Email: elizabeth.a.young@usdoj.gov



 COMMITTEE:

 Gary Howard Leibowitz
 Cole Schotz P.C.
 300 E. Lomard Street, Suite 1450
 Baltimore, MD 21202
 (410) 528-2971
 Fax : (410) 528-9401
 Email: gleibowitz@coleschotz.com

 Irving E. Walker
 Cole Schotz P.C.
 300 East Lombard St., Ste. 1450
 Baltimore, MD 21202
 410-230-0660
 Fax : 410-230-0667
 Email: iwalker@coleschotz.com



 19065055.1                                     13
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20           Entered 05/15/20 20:21:13   Page 14 of 64



 Michael D. Warner
 Cole Schotz P.C.
 1700 City Center Tower II
 301 Commerce St.
 Fort Worth, TX 76102
 (817)810-5250
 Fax : (817)810-5255
 Email: mwarner@coleschotz.com



 REQUEST FOR SPECIAL NOTICE:

 Robin Phelan
 PhelanLaw
 4214 Woodfin Dr.
 Dallas, TX 75220
 Email: robin@phelanlaw.org

 Kristi C. Kelly
 Kelly Guzzo, PLC
 3925 Chain Bridge Road, Suite 202
 Fairfax, VA 22030
 Fax: (703) 591-0167
 Email: kkelly@kellyguzzo.com

 Steve A. Pierce
 Norton Rose Fullbright US LLP
 111 West Houston Street, Suite 1800
 San Antonio, TX 78205
 Fax: (210) 270-7205
 Email: steve.pierce@nortonrosefullbright.com

 Toby L. Gerber
 Norton Rose Fullbright US LLP
 2200 Ross Avenue, Suite 3600
 Dallas, TX 75201
 Fax: (214) 855-8000
 Email: toby.gerber@nortonrosefullbright.com

 Justin Gray
 Anna M. Bruty
 Rosette, LLP
 44 Grandville Ave. SW
 Grand Rapids, MI 49503
 Email: jgray@rosettelaw.com
        abruty@rosettelaw.com


 19065055.1                                     14
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20   Entered 05/15/20 20:21:13    Page 15 of 64




 Marcus Alan Helt, Esq.
 FOLEY & LARDNER LLP
 2021 McKinney Avenue
 Suite 1600 Dallas, TX 75201
 Fax: 214-999-4667
 Email: mhelt@foley.com

 Michael A. Caddell
 Amy E. Tabor
 Caddell & Chapman
 628 East 9th Street
 Houston TX 77007-1722
 Fax: 713-751-0906
 Email: mac@caddellchapman.com
        aet@caddellchapman.com

 J. Brian Vanderwoude
 Dorsey & Whitney LLP
 300 Crescent Court, Suite 400
 Dallas, Texas 75201
 Fax: (214) 981-9901
 Email: vanderwoude.brian@dorsey.com


                                             By: . /s/ Bernard R. Given
                                                  Bernard R. Given II




 19065055.1                             15
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20   Entered 05/15/20 20:21:13   Page 16 of 64




                                   Exhibit 1

                        (Proposed Interim Order)
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13         Page 17 of 64




               IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                         FORT WORTH DIVISION
                                      §
 In re:                               § Chapter 11
                                      §
 EVENTIDE CREDIT ACQUISITIONS, LLC,   § Case No. 20-40349-elm11
                                      §
                      Debtor.         §
                                      §

       INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 362, 363, 364, AND 507,
         BANKRUPTCY RULES 2002, 4001, 6004, AND 9014, (I) AUTHORIZING
            THE DEBTOR-IN-POSSESSION TO OBTAIN POSTPETITION
      FINANCING, (II) GRANTING LIENS AND PROVIDING ADMINISTRATIVE
            EXPENSE STATUS, AND (III) GRANTING RELATED RELIEF

        Upon the motion (the “Motion”) of the Debtor, Eventide Credit Acquisitions, LLC (the

 “Debtor”) in the above-captioned chapter 11 case (the “Chapter 11 Case”), pursuant to sections

 105(a), 361, 362, 363(c), 364(c)(1), 364(c)(2), 364(e) and 507 of title 11 of the United States Code,

 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and Rules 2002, 4001, 6004, and 9014 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), seeking, among other things,

 entry of an order:


 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20                 Entered 05/15/20 20:21:13            Page 18 of 64



         i.       Subject only to the Permitted Liens, authorizing the Debtor to obtain postpetition

 financing, consisting of a senior secured, multi-draw term loan (the “DIP Loan(s)”, and together

 with all other obligations under the DIP Loan Documents (as defined below), the “DIP

 Obligations”) to be advanced and made available to the Debtor in the aggregate maximum

 principal amount of $2,000,000 (the “DIP Facility”) from Guardian Trust Corporation as trustee

 of the Bluetech Irrevocable Trust (the “DIP Lender”), consistent with the terms and conditions of

 the Debtor-in-Possession Loan and Security Agreement, the form of which is attached hereto as

 Exhibit A (with such changes or amendments, if any, as were or may be made with the agreement

 of the DIP Lender prior to or as a result of the Hearing (as defined herein) and as amended,

 supplemented or otherwise modified from time to time in accordance with the terms and conditions

 set forth herein, the “DIP Loan Agreement”),1 and the Budget (as defined below, and together with

 the DIP Loan Agreement and any other document or instrument executed and/or delivered in

 connection with the DIP Facility, the “DIP Loan Documents”) (A) to pay certain costs, fees and

 expenses related to the Chapter 11 Case as provided for in this Order; and (B) to provide working

 capital and for other general corporate purposes of the Debtor.

         ii.      Authorizing the Debtor to execute and enter into the DIP Loan Documents and to

 perform all such other and further acts as may be required in connection with the DIP Loan

 Documents, including the DIP Obligations, and all instruments, security agreements, assignments,

 pledges, mortgages, reaffirmations and other documents referred to therein or requested by the

 DIP Lender to give effect to the terms thereof;




 1
   Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the DIP Loan
 Agreement.

 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20                      Entered 05/15/20 20:21:13              Page 19 of 64



          iii.     Authorizing the Debtor to use proceeds of the DIP Facility as permitted in the DIP

 Loan Documents and in accordance with this Order;

          iv.      Granting (i) a valid, perfected security interest in and lien upon all of Debtor’s

 assets and all proceeds and products of the foregoing, and (ii) a valid, perfected security interest

 in and lien upon proceeds of any and all claims, causes of action, and rights of Borrower arising

 under Bankruptcy Code sections 542-553 (other than section 549) (collectively, the “DIP

 Collateral”);

          v.       Vacating and modifying the automatic stay pursuant to Bankruptcy Code § 362 to

 the extent necessary to implement and effectuate the terms and provisions of this Order and the

 DIP Loan Documents; and

          vi.      Granting the Debtor such other and further relief as is just and equitable.

          The Court having held a hearing on the Motion on ____, 2020 (the “Interim Hearing”); the

 Court having considered all objections, if any, to the Motion; and upon the record made (a) by the

 Motion and the exhibits attached thereto; (b) the Declaration of Drew McManigle in Support of

 Motion of Debtor for Entry of Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362,

 363, 364, and 507, Bankruptcy Rules 2002, 4001, 6004, and 9014, (I) Authorizing the Debtor-In-

 Possession to Obtain Postpetition Financing, (II) Granting Liens and Providing Administrative

 Expense Status, and (III) Granting Related Relief, and after due deliberation and consideration,

 and good and sufficient cause appearing therefor,

          IT IS HEREBY FOUND AND CONCLUDED THAT:2


 2
   The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law pursuant
 to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent that
 any of the following findings of fact constitute conclusions of law, they are adopted as such. Pursuant to Bankruptcy
 Rule 7052, to the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.
 Statements made by the Court from the bench during the Interim Hearing shall constitute additional conclusions of
 law and findings of fact, as appropriate.

 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13         Page 20 of 64



        a.      On January 28, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief with the Court under chapter 11 of the Bankruptcy Code.

        b.      This Court has jurisdiction over the Chapter 11 Case and the Motion pursuant to 28

 U.S.C. § 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of this

 case and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The Court has authority to

 enter this Interim DIP Order consistent with Article III of the United States Constitution.

        c.      Sufficient and adequate notice of the Motion and entry of an Interim DIP Order has

 been given pursuant to Bankruptcy Code §§ 102(1) and 364(c) and Bankruptcy Rules 2002 and

 4001(c) to all entities entitled thereto such that no other or further notice of the Motion or of the

 entry of this Interim DIP Order need be provided to any entity.

        d.      The interim relief granted herein is necessary to avoid immediate and irreparable

 harm to the Debtor and its estate pending the Final Hearing.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      Any objections to the Motion or to entry of this Interim DIP Order that have not

  been withdrawn or otherwise resolved are hereby OVERRULED.

        3.      The execution and delivery of the DIP Loan Agreement and other DIP Loan

  Documents by the Debtor is authorized and approved. Further, the Debtor is expressly authorized

  and directed to (a) execute and deliver to DIP Lender, as applicable, any other document of any

  kind required to be executed and delivered in connection with the DIP Loan Agreement and the

  other DIP Loan Documents; (b) take any action to carry out the intent and purpose of the DIP

  Loan Agreement and other DIP Loan Documents, including all such actions to create, protect,

  and perfect the DIP Liens in favor of the DIP Lender, and (c) comply with and perform all of the



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 21 of 64



  terms and conditions contained in the DIP Loan Agreement and other DIP Loan Documents.

  Upon execution and delivery of the DIP Loan Documents and entry of this Interim DIP Order,

  the DIP Loan Documents shall constitute valid and binding obligations of the Debtor, are

  enforceable against the Debtor and any successor trustee, in accordance with the terms thereof.

  No obligation, payment, transfer or grant of security under the DIP Loan Documents as approved

  under this DIP Order shall be stayed, restrained, voided, voidable or recoverable under the

  Bankruptcy Code or applicable nonbankruptcy law, except to the extent this Order expressly

  provides otherwise.

        4.      To prevent immediate and irreparable harm to the Debtor’s estate, the Debtor is

  hereby immediately authorized to borrow from the DIP Lender the DIP Loans in the maximum

  principal amount not to exceed $500,000 on the terms and conditions set forth in the DIP Loan

  Documents and this Interim DIP Order and the budget attached hereto as Exhibit B (the

  “Budget”).

        5.      The DIP Obligations are subject to (i) interest at the annual rate of twelve percent

  (12%) per annum (“Interest”), (ii) an origination fee of $200,000 (the “Origination Fee”), earned

  at Closing and payable on the Maturity Date, (iii) an exit fee of $200,000 (the “Exit Fee”), earned

  at Closing and payable on the Maturity Date, and (iv) a success fee of 2% of the proceeds of any

  settlement or award of the Arbitration (the “Success Fee” and together with the Origination Fee

  and Exit Fee, the “Fees”). Principal and accrued, unpaid Interest and Fees will be payable at the

  Maturity Date which is the earlier of (i) the date which is three-hundred sixty-five (365) days

  from the date of the first Advance, (ii) the consummation of a sale of all of the assets or a portion

  of the assets of the Borrower pursuant to Section 363 of the Bankruptcy Code or otherwise; (iii)

  the effective date of a plan of reorganization or liquidation in the Case; (iv) entry of a final order



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13         Page 22 of 64



  by the Bankruptcy Court dismissing the Case; or (v) the date of termination of the DIP Loan

  Commitments and the acceleration of any outstanding extensions of credit under the Loans in

  accordance with the terms of the DIP Loan Agreement. The fees and expenses relating to the DIP

  Facility, including the Origination Fee, Exit Fee and Success Fee are authorized and approved for

  payment without further order of the Court.

        6.      In addition to the Fees, the Debtor is authorized and directed to pay the reasonable

  and documented costs and expenses of the DIP Lender associated with the preparation, execution,

  delivery and administration of the DIP Loan Documents and any amendment or waiver with

  respect thereto, as well as proceedings before the Court relating to the DIP Facility (including the

  reasonable fees, disbursements and other charges of counsel and financial advisors) (the “DIP

  Lender Expenses”). The DIP Lender shall provide redacted copies of its respective invoices

  reflecting its professional costs, fees, and expenses incurred in connection with the DIP Loan

  Documents (edited to delete any attorney-client communications, attorney work product, or other

  confidential information) to the Debtor, the United States Trustee, and the official committee of

  unsecured creditors (the “Committee”). Any such party may object to the reasonableness of any

  such costs, fees, and expenses. However, any such objection shall be forever waived and barred,

  and the Debtor shall promptly pay such invoiced DIP Lender Expenses, unless, within ten (10)

  calendar days of receipt of the invoice to which the objection relates or such later date as agreed

  to by the DIP Lender: (1) the objection is served upon the DIP Lender and its counsel; and (2) the

  objection describes with particularity the items or categories of fees, costs, and expenses that are

  the subject of the objection and provides the specific basis of the objection to each such item or

  category of fees, costs, and expenses. To the extent such objection cannot be resolved, the

  objection shall be filed with the Court and set for a hearing. Any objection to the fees, costs, and



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13         Page 23 of 64



  expenses set forth on any such invoice shall be limited to the reasonableness or necessity of the

  particular items or categories of the fees, costs, and expenses which are the subject of such

  objection. The disallowance of any such fees and expenses shall not affect the DIP Lender’s right

  to collect such amounts from any person or entity other than the Debtor.

        7.      The DIP Lender Expenses are not subject to the provisions of Bankruptcy Code

  §§ 327, 328, 329, 330, or 331 and will be paid pursuant to the DIP Loan Agreement without

  further order of this Court, except in the event the Court is required to adjudicate a dispute relating

  to payment of the DIP Lender Expenses.

        8.      As security for the DIP Obligations, and as provided in the DIP Loan Documents

  and this Interim DIP Order, the DIP Lender, shall have (effective and continuing, without the

  necessity of the execution, filing, and/or recordation of mortgages, security agreements, control

  agreements, patent security agreements, trademarks security agreements, pledge agreements,

  financing statements, or otherwise), pursuant to Bankruptcy Code sections 364(c)(2), (i) a valid,

  perfected security interest in and lien upon all of Debtor’s assets and all proceeds and products of

  the foregoing, and (ii) a valid, perfected security interest in and lien upon proceeds of any and all

  claims, causes of action, and rights of Borrower arising under Bankruptcy Code sections 542-553

  (other than section 549), without the necessity of any further action of any kind or nature by the

  DIP Lender in order to claim or perfect such products, proceeds and/or profits (together, the “DIP

  Liens”). The DIP Liens are senior and superior in priority to all other secured and unsecured

  creditors of the Debtor’s estate, as well as to any administrative claimants with respect to the DIP

  Collateral, subject only to the Permitted Liens.

        9.      This Interim DIP Order shall be sufficient and conclusive evidence of the priority,

  perfection and validity of the DIP Liens granted herein, effective as of the date of this Interim



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13         Page 24 of 64



  DIP Order, without any further action by Debtor or the DIP Lender and without the execution,

  filing or recordation of any financing statements, security agreements, mortgages, certificates or

  other agreements, documents or instruments. Notwithstanding the foregoing, the Debtor shall

  execute and deliver to the DIP Lender such financing statements, mortgages, instruments,

  certificates, agreements and other documents as the DIP Lender may reasonably request from

  time to time to provide further evidence of the perfection of the DIP Liens, and any such

  documents filed by the DIP Lender shall be deemed filed as of the date of this Interim DIP Order.

        10.     While any portion of the DIP Obligations remains unpaid or any of the DIP Loan

  Documents remains in effect, the Debtor shall not seek entry of any order approving or

  authorizing (under Bankruptcy Code §§ 105 or 364, or otherwise) (a) the granting of any lien or

  security interest in any of the DIP Collateral in favor of any party other than the DIP Lender or

  (b) the obtaining of credit or the incurring of indebtedness that is entitled to superpriority

  administrative status, in either case pari passu with or superior to that granted to the DIP Lender

  pursuant to this Interim DIP Order, unless, in connection with any transaction cited in clause (a)

  or (b) of this Paragraph unless such request by the Debtor seeks to authorize and direct that the

  full amount of the DIP Obligations shall first be paid indefeasibly and in full from the proceeds

  of the DIP Collateral (subject to satisfaction of the Permitted Liens).

        11.     The DIP Facility shall terminate and the DIP Loans and all other DIP Obligations

  shall mature and be due and owing, upon DIP Lender’s election, on the Maturity Date. Written

  notice of the occurrence of the Maturity Date shall be given by electronic mail (or other electronic

  means) to the Notice Parties.

        12.     The DIP Lender may not repossess, foreclose or seize any DIP Collateral after

  maturity without delivering to the Debtor, the Office of the United States Trustee, and the



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 25 of 64



  Committee, and filing with the Bankruptcy Court, a notice of the occurrence of the Maturity Date.

  At any time after the tenth business day after the delivery and filing of such notice, unless the

  Bankruptcy Court extends such deadline, the DIP Lender shall have automatic and immediate

  relief from the automatic stay with respect to the DIP Collateral (without regard to the passage of

  time provided for in Fed. R. Bankr. P. 4001(a)(3)), and shall be entitled to exercise any and all

  rights and remedies available to it under the DIP Loan Documents or applicable law.

           13.   The Debtor shall indemnify and hold harmless the DIP Lender, and each of its

  respective partners, members, officers, directors, employees, affiliates, successors, assigns,

  agents, counsel and other advisors (collectively, the “Indemnified Parties”) from and against any

  and all claims, damages, losses, liabilities and expenses (including, without limitation, reasonable

  fees and expenses of counsel) that may be incurred by or asserted or awarded against any

  Indemnified Party, in each case arising out of or in connection with or by reason of, or in

  connection with the preparation for a defense of, any investigation, litigation or proceeding arising

  out of, related to or in connection with the DIP Facility, the transactions contemplated thereby

  and in the DIP Loan Documents, and any use made or proposed to be made with the proceeds

  thereof.

           14.   The automatic stay imposed by Bankruptcy Code § 362(a) is hereby modified, to

  the extent necessary, to implement and effectuate the terms and conditions of this Interim DIP

  Order.

           15.   The Debtor is authorized to perform all acts and execute and comply with the terms

  of such other documents, instruments, and agreements in addition to the DIP Loan Documents,

  as the DIP Lender may reasonably require, as evidence of and for the protection of the DIP

  Obligations, or which otherwise may be deemed reasonably necessary by the DIP Lender to



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13        Page 26 of 64



  effectuate the terms and conditions of this Interim DIP Order and the DIP Loan Documents. The

  Trustee and the DIP Lender are hereby authorized to implement, in accordance with the terms of

  the DIP Loan Documents, any non-material modifications of the DIP Loan Documents without

  further order of this Court.

        16.     Upon the indefeasible payment in full in cash, and the termination of, the DIP

  Facility, the Debtor shall execute and deliver in favor of DIP Lender a valid and binding

  termination and release agreement, in form and substance reasonably acceptable to the DIP

  Lender.

        17.     Neither the Debtor nor any representative of any of any the estate (including any

  successor trustee) will invoke or seek to invoke the surcharge provisions of Bankruptcy Code

  §506(c), the enhancement of collateral provisions of Bankruptcy Code §552 (including, without

  limitation, the “equities of the case” exception under Bankruptcy Code §552(b)) or any other legal

  or equitable doctrine upon the DIP Lender or any of the DIP Collateral for the benefit of any party

  in interest, including any Trustee, the Committee, any other trustee, or any professionals engaged

  by any of the foregoing.

        18.     By executing the DIP Loan Documents or taking any actions pursuant to this

  Interim DIP Order, the DIP Lender shall not: (1) be deemed to be in control of the operations or

  liquidation of the Debtor or its estate; or (2) be deemed to be acting as a “responsible person”

  with respect to the operation, management, or liquidation of the Debtor or its estate.

        19.     The DIP Lender shall not be subject to the equitable doctrine of marshaling or any

  other similar doctrine with respect to any of the DIP Collateral.

        20.     The DIP Lender shall not be required to file any proof of claim in the Chapter 11

  Case for any claim under the DIP Loan Documents, or for any claim allowed herein.



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13         Page 27 of 64



          21.   Unless the DIP Lender consents thereto, no order shall be entered confirming a plan

  in the Chapter 11 Case unless such order provides for the indefeasible and final payment of the

  DIP Obligations in full in cash on the earlier of: (1) the effective date thereof; and (2) the Maturity

  Date.

          22.   The DIP Lender’s failure, at any time or times hereafter, to require strict

  performance by the Debtor (or by any successor trustee) of any provision of this Order or the DIP

  Loan Documents shall not waive, affect, or diminish any right of the DIP Lender thereafter to

  demand strict compliance and performance therewith. No delay on the part of the DIP Lender in

  the exercise of any right or remedy under this Order, the DIP Loan Documents, the Bankruptcy

  Code, or applicable nonbankruptcy law shall preclude any other or further exercise of any right

  or remedy. The DIP Lender shall not be deemed to have suspended or waived any of its rights or

  remedies under this Interim DIP Order, the DIP Loan Documents, the Bankruptcy Code, or

  applicable nonbankruptcy law unless such suspension or waiver is in writing, signed by a duly

  authorized officer of such party, and directed to the Debtor.

          23.   Any stay, modification, reversal, or vacation of this Interim DIP Order shall not

  affect the validity and enforceability of any DIP Obligations of the Debtor to the DIP Lender

  incurred pursuant to this Interim DIP Order or the validity, priority, or enforceability of any of

  the DIP Liens granted to the DIP Lender under this Interim DIP Order. Notwithstanding any such

  stay, modification, reversal, or vacation, all DIP Liens granted under this Interim DIP Order, the

  DIP Loans made pursuant to this Interim DIP Order in respect of the DIP Loan Agreement, and

  all DIP Obligations incurred by the Debtor or the Debtor’s estate pursuant hereto and pursuant to

  the terms of the DIP Loan Documents prior to the effective date of any such stay, modification,

  reversal, or vacation shall be governed in all respects by the original provisions of this Interim



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13         Page 28 of 64



  DIP Order, and the DIP Lender shall be entitled to all the rights, privileges, and benefits,

  including, without limitation, the DIP Liens, and priorities granted herein with respect to all such

  DIP Obligations.

        24.     The provisions of this Interim DIP Order and any actions taken pursuant hereto

  shall survive entry of any order which may be entered (a) confirming any plan of reorganization

  or liquidation in the Chapter 11 Case (and, to the extent not satisfied in full, the DIP Obligations

  shall not be discharged by the entry of any such order, notwithstanding Bankruptcy Code

  § 1141(d)); (b) converting the Chapter 11 Case to a chapter 7 case; (c) appointing a chapter 11

  trustee, or (d) dismissing the Chapter 11 Case. The terms and provisions of this Interim DIP Order

  as well as the DIP Liens granted pursuant to this Interim DIP Order and the DIP Loan Documents

  shall continue in full force and effect notwithstanding the entry of such order, and such DIP Liens,

  and any adequate protection liens shall maintain their priority as provided by this Interim DIP

  Order until all of the DIP Obligations are paid indefeasibly and in full.

        25.     The provisions of this Interim DIP Order shall be binding upon and inure to the

  benefit of the DIP Lender, the Debtor, and their respective successors and assigns, including any

  trustee appointed or elected in the Chapter 11 Case, whether under chapter 11 or chapter 7.

        26.     If there is any inconsistency between the terms of the DIP Loan Documents and the

  provisions of this Interim DIP Order, the provisions of this Interim DIP Order shall control to the

  extent of such inconsistency.

        27.     Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or 9014 of

  the Bankruptcy Rules or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil

  Procedure, this Interim DIP Order shall be valid, take full effect, and be enforceable immediately

  upon entry hereof; there shall be no stay of execution or effectiveness of this Interim DIP Order;



 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 29 of 64



  and any stay of the effectiveness of this Interim DIP Order that might otherwise apply is hereby

  waived for cause shown.

          28.   The Final Hearing on this Motion is scheduled for June 4, 2020 at 9:30 a.m.

  (prevailing Forth Worth time) before this Court. The Debtor shall promptly serve a notice of

  entry of this Interim DIP Order and the Final Hearing, together with a copy of this Interim DIP

  Order by first class mail, postage prepaid, facsimile, electronic mail or overnight mail upon the

  Master Service List. The notice of the entry of this Interim DIP Order and the Final Hearing shall

  state that objections to the entry of the Final Order shall be filed with the Court no later than May

  28, 2020 at 4:00 p.m. (prevailing Forth Worth time) (the “Objection Deadline”).

          29.   The Court has and will retain jurisdiction to enforce this Interim DIP Order.


                                       ###END OF ORDER###


  Submitted by:

  LOEB & LOEB LLP
  Bernard R. Given II
  State Bar No. 07990180
  10100 Santa Monica Blvd., Suite 2200
  Los Angeles, CA 90067-4120
  Tel.: 310-282-2000
  Fax: 310-282-2200
  Email: bgiven@loeb.com

  -and-

  FORSHEY & PROSTOK, LLP
  Jeff P. Prostok
  State Bar No. 16352500
  Lynda Lankford
  State Bar No. 11935020
  777 Main Street, Suite 1290
  Fort Worth, TX 76012
  Tel: 817-877-8855
  Fax: 817-877-4151
  Email: jprostok@forsheyprostok.com

 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20   Entered 05/15/20 20:21:13   Page 30 of 64



        llankford@forsheyprostok.com

  Counsel to the Debtor and Debtor in
  Possession




 19065063.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20   Entered 05/15/20 20:21:13   Page 31 of 64




                                   Exhibit A

                          (DIP Loan Agreement)
Case 20-40349-elm11 Doc 153 Filed 05/15/20           Entered 05/15/20 20:21:13        Page 32 of 64



                DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT

       This DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT is entered into as of
 May 15, 2020 (this “Agreement”), by and between GUARDIAN TRUST CORPORATION AS
 TRUSTEE OF THE BLUETECH IRREVOCABLE TRUST (“Lender”) and EVENTIDE
 CREDIT ACQUISITIONS, LLC, a Delaware limited liability company (“Borrower” or
 “Debtor”), debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code.

                                              Recitals

         WHEREAS, on January 28, 2020 (the “Petition Date”), the Debtor filed a voluntary
 petition with the Bankruptcy Court initiating a case pending under Chapter 11 of the Bankruptcy
 Code (the “Case”) and has continued in the possession of its assets and in the management of its
 businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

        WHEREAS, Borrower has requested that the Lender make available to the Borrower a
 debtor-in-possession term loan in an aggregate principal amount of two million dollars
 ($2,000,000); and

        WHEREAS, Lender is willing to make the Loan described herein on the terms and
 conditions set forth in this Agreement.

       NOW THEREFORE, for good and valuable consideration, the receipt of which is hereby
 acknowledged, Lender and Borrower agree as follows:

          1.      DEFINITIONS AND CONSTRUCTION.

                1.1     Definitions. As used in this Agreement, the following terms shall have the
 following definitions:

                  “Advance” or “Advances” means a cash advance or cash advances under the DIP
 Loan Facility.

                  “Advance Request” has the meaning assigned in Section 2.1(c).

                 “Affiliate” means, with respect to any Person, any Person that owns or controls
 directly or indirectly such Person, any Person that controls or is controlled by or is under common
 control with such Person, and each of such Person’s senior executive officers, directors, and
 partners.

              “Arbitration” means that certain arbitration commenced by the Borrower on
 December 18, 2019 before the American Arbitration Association against Tribal Economic
 Development Holdings, LLC, Big Picture Loans, LLC, Ascension Technologies, LLC, and The
 Lac Vieux Desert Band of Lake Superior Chippewa Indians.

               “Bankruptcy Code” means Title 11 of the United States Code entitled
 “Bankruptcy,” as now and hereafter in effect, or any successor statute.



 19065044.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 33 of 64



                “Bankruptcy Court” means the United States Bankruptcy Court for Northern
 District of Texas or any court having jurisdiction over the Case from time to time.

                  “Bankruptcy Sale” means a sale pursuant to Section 363 of the Bankruptcy Code
 of all or a portion of the assets of Borrower.

               “Borrower’s Books” means all of Borrower’s books and records including: ledgers;
 records concerning Borrower’s assets, liabilities business operations or financial condition; and all
 computer programs, or tape files, and the equipment, containing such information.

               “Budget” means a 13-week cash flow projection and debtor-in-possession budget
 in form and substance acceptable to the Lender; provided that, with the consent of the Lender, the
 budget may be updated in accordance with Section 6.13.

                 “Budget Variance Report” means a weekly report provided by the Borrower to the
 Lender showing by line item and in the aggregate the actual cash disbursements of the Borrower
 for the applicable trailing two (2)-week period set forth in Section 6.13(b), comparing the actual
 cash receipts and disbursements (on a line item by line item basis) with the weekly and cumulative
 budgeted amounts for each such line item set forth in the Budget for such period, noting therein
 all variances on a line-item and cumulative basis from the amounts set forth for such period in the
 Budget, together with explanations for all material variances, and certified as being true and correct
 by the Borrower’s controller.

               “Business Day” means any day that is not a Saturday, Sunday, or other day on
 which banks in the State of Delaware are authorized or required to close.

                “Case” has the meaning set forth in the recitals.

                “Closing Date” means the date on which the conditions specified in Section 3.1 are
 satisfied.

                “Code” means the Delaware Uniform Commercial Code.

                “Collateral” means the property described on Exhibit A attached hereto.

               “Committee” means the official committee of unsecured creditors appointed in the
 Case by the U.S. Trustee on February 7, 2020 as set forth at Docket No. 14.

                  “Contingent Obligation” means, as applied to any Person, any direct or indirect
 liability, contingent or otherwise, of that Person with respect to (i) any indebtedness, lease,
 dividend, letter of credit or other obligation of another; (ii) any obligations with respect to undrawn
 letters of credit, corporate credit cards, or merchant services issued or provided for the account of
 that Person; and (iii) all obligations arising under any agreement or arrangement designed to
 protect such Person against fluctuation in interest rates, currency exchange rates or commodity
 prices; provided, however, that the term “Contingent Obligation” shall not include endorsements
 for collection or deposit in the ordinary course of business. The amount of any Contingent
 Obligation shall be deemed to be an amount equal to the stated or determined amount of the
 primary obligation in respect of which such Contingent Obligation is made or, if not stated or


 19065044.1                                        2
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13         Page 34 of 64



 determinable, the maximum reasonably anticipated liability in respect thereof as determined by
 Lender in good faith; provided, however, that such amount shall not in any event exceed the
 maximum amount of the obligations under the guarantee or other support arrangement.

                 “Credit Extension” means each Advance or any other extension of credit by Lender
 for the benefit of Borrower hereunder.

                “Daily Balance” means the amount of the Obligations owed at the end of a given
 day.

                “Debtor” has the meaning set forth in the recitals.

               “Default” means any circumstance that, with the passage of time or giving of notice,
 would constitute an Event of Default.

                “DIP Loan” has the meaning given to such term in Section 2.1(a) hereof.

               “DIP Loan Commitments” means an aggregate amount not to exceed Two Million
 Dollars ($2,000,000).

               “DIP Loan Facility” means the facility under which Borrower may request Lender
 to issue Advances, as specified in Section 2.1 hereof.

               “ERISA” means the Employee Retirement Income Security Act of 1974, as
 amended, and the regulations thereunder.

                “Event of Default” has the meaning assigned in Section 8.

                 “Excluded Taxes” means any of the following Taxes imposed on or with respect to
 Lender or required to be withheld or deducted from a payment to Lender, (a) Taxes imposed on or
 measured by net income (however denominated), franchise Taxes, and branch profits Taxes, in
 each case (i) imposed as a result of Lender being organized under the laws of, or having its
 principal office or its applicable lending office located in, the jurisdiction imposing such Tax (or
 any political subdivision thereof) or (ii) that are Other Connection Taxes, (b) any U.S. federal
 withholding Taxes imposed on amounts payable to or for the account of Lender with respect to
 any obligations under this Agreement pursuant to a law in effect on the date Lender acquired its
 interest in such obligations or on the date that Lender changes its lending office, except, in each
 case, to the extent that amounts with respect to such Taxes were payable to Lender immediately
 before the date it acquired such interest or changed its lending office, (c) Taxes that are attributable
 to Lender’s failure to comply with Section 2.5, and (d) any U.S. federal withholding Taxes
 imposed under FATCA. For purposes of this definition, any reference to Lender shall be deemed
 to include a Foreign Lender.

                 “FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
 Agreement (or any amended or successor version that is substantively comparable and not
 materially more onerous to comply with), any current or future regulations or official
 interpretations thereof and any agreement entered into pursuant to Section 1471(b)(1) of the IRC,
 any intergovernmental agreement entered into in connection with the implementation of such


 19065044.1                                         3
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 35 of 64



 sections of the IRC and any fiscal or regulatory legislation, rules or practices adopted pursuant to,
 or official interpretations implementing such, intergovernmental agreements.

                “Final Order” means a final order of the Bankruptcy Court in substantially the form
 of the Interim Order (or such other form acceptable to the Lender) authorizing the Loans.

              “Final Order Entry Date” means the date on which the Final Order is entered by the
 Bankruptcy Court.

                “GAAP” means generally accepted accounting principles as in effect from time to
 time.

                “Governmental Authority” is any nation or government, any state or other political
 subdivision thereof, any agency, authority, instrumentality, regulatory body, court, central bank or
 other entity exercising executive, legislative, judicial, taxing, regulatory or administrative
 functions of or pertaining to government, any securities exchange and any self-regulatory
 organization.

                “Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
 such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
 obligation payable or performable by another Person (the “primary obligor”) in any manner,
 whether directly or indirectly.

                “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any
 time or from time to time may be contracted for, charged, or received under the laws applicable to
 Lender which are presently in effect or, to the extent allowed by law, under such applicable laws
 which may hereafter be in effect and which allow a higher maximum non-usurious interest rate
 than applicable laws now allow.

                “Indebtedness” means (a) all indebtedness for borrowed money or the deferred
 purchase price of property or services, including without limitation reimbursement and other
 obligations with respect to surety bonds and letters of credit, (b) all obligations evidenced by notes,
 bonds, debentures or similar instruments, (c) all capital lease obligations and (d) all Contingent
 Obligations.

                “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
 with respect to any payment made by or on account of any obligation of Lender under any Loan
 Document and (b) to the extent not otherwise described in (a), Other Taxes.

               “Interim Order” means an interim order of the Bankruptcy Court (as the same may
 be amended, supplemented, or modified from time to time after entry thereof in accordance with
 the terms thereof) in the form and substance satisfactory to the Lender, approving the Loan
 Documents and authorizing the initial DIP Loans in accordance with the Budget.

               “Interim Order Entry Date” means the date on which the Interim Order is entered
 by the Bankruptcy Court.




 19065044.1                                        4
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20                      Entered 05/15/20 20:21:13   Page 36 of 64



                 “Investment” means any beneficial ownership of (including stock, partnership
 interest or other securities) any Person, or any loan, advance or capital contribution to any Person.

                     “IRC” means the Internal Revenue Code of 1986, as amended.

                     “IRS” means the United States Internal Revenue Service.

               “Lender Expenses” means all reasonable and documented out-of-pocket costs and
 expenses (including reasonable and documented fees and expenses of one external counsel) of
 counsel to Lender incurred in connection the preparation, negotiation, administration, and
 enforcement of the Loan Documents; reasonable Collateral audit fees; and Lender’s reasonable
 and documented fees and expenses of external counsel incurred in amending, enforcing or
 defending the Loan Documents (including fees and expenses of appeal).

              “Lien” means any mortgage, lien, deed of trust, charge, pledge, security interest or
 other encumbrance.

                     “Loan” means the DIP Loans.

               “Loan Documents” means, collectively, this Agreement, any note or notes executed
 by Borrower, the Orders and any other agreement entered into in connection with this Agreement,
 all as amended or extended from time to time.

                  “Material Adverse Effect1” means a material adverse effect on (i) the business,
 operations, condition (financial or otherwise), or prospects of Borrower taken as a whole or (ii) the
 ability of Borrower to repay the Obligations or otherwise perform its obligations under the Loan
 Documents or (iii) the value of the Collateral taken as a whole or priority of Lender’s security
 interests in the Collateral; provided that the term “Material Adverse Effect” will not be deemed to
 exist as a result of the Case.

                 “Maturity Date” means the earlier of (i) the date which is one-hundred eighty (180)
 days from the date of the first Advance, (ii) the consummation of a sale of all of the assets or a
 portion of the assets of the Borrower pursuant to Section 363 of the Bankruptcy Code or otherwise
 (including a Bankruptcy Sale); (iii) the effective date of a plan of reorganization or liquidation in
 the Case; (iv) entry of a final order by the Bankruptcy Court dismissing the Case; or (v) the date
 of termination of the DIP Loan Commitments and the acceleration of any outstanding extensions
 of credit under the Loans in accordance with the terms of this Agreement.

                “Obligations” means all debt, principal, interest, Lender Expenses and other
 amounts owed to Lender by Borrower pursuant to this Agreement or any other agreement, whether
 absolute or contingent, due or to become due, now existing or hereafter arising.

                     “Orders” means collectively, the Interim Order and the Final Order.

                 “Other Connection Taxes” means, with respect to Lender, Taxes imposed as a result
 of a present or former connection between Lender and the jurisdiction imposing such Tax (other

          1
              To discuss if should be modified to address pandemic.


 19065044.1                                                 5
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20           Entered 05/15/20 20:21:13        Page 37 of 64



 than connections arising from Lender having executed, delivered, become a party to, performed
 its obligations under, received payments under, received or perfected a security interest under,
 engaged in any other transaction pursuant to or enforced any Loan Document, or sold or assigned
 an interest in any loan hereunder or Loan Document).

                 “Other Taxes” means all present or future stamp, court or documentary, intangible,
 recording, filing or similar Taxes that arise from any payment made under, from the execution,
 delivery, performance, enforcement or registration of, from the receipt or perfection of a security
 interest under, or otherwise with respect to, any Loan Document, except any such Taxes that are
 Other Connection Taxes imposed with respect to an assignment.

                “Permitted Budget Variance” has the meaning given to it in Section 6.13.

                  “Permitted Discretion” means a determination made in good faith in the exercise of
 its commercially reasonable (from the perspective of a first priority perfected secured asset based
 lender) business judgment based on how an asset based lender with similar rights providing a credit
 facility of the type provided under this Agreement would act in similar circumstances at the time
 with the information then available to it.

                “Permitted Indebtedness” means:

                (a)   Indebtedness of Borrower in favor of Lender arising under this Agreement
 or any other Loan Document;

                (b)    Indebtedness to trade creditors incurred in the ordinary course of business;

                (c)    Indebtedness existing on the Closing Date;

                (d)     Indebtedness incurred as a result of endorsing negotiable instruments
 received in the ordinary course of business; and

                (e)    Guarantees of Borrower in respect of Indebtedness otherwise permitted
 hereunder.

                “Permitted Liens” means the following:

                (a)    Any Liens existing on the Closing Date;

                (b)    Any Liens arising under this Agreement or the other Loan Documents;

                 (c)   Liens for taxes, fees, assessments or other governmental charges or levies,
 either not delinquent or being contested in good faith by appropriate proceedings, provided the
 same have no priority over any of Lender’s security interests;

                (d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
 other like Liens arising in the ordinary course of business which are not overdue for a period of
 more than 30 days or which are being contested in good faith and by appropriate proceedings if
 adequate reserves with respect thereto are maintained on the books of the applicable Person;


 19065044.1                                      6
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 38 of 64



                (e)     Liens arising from judgments, decrees or attachments in circumstances not
 constituting an Event of Default under Sections 8.4 (attachment) or 8.7 (judgments/settlements);

                (f)     Subject to Section 6.7, Liens in favor of other financial institutions arising
 in connection with Borrower’s deposit accounts held at such institutions to secure standard fees
 for deposit services charged by, but not financing made available by such institutions, provided
 that Lender has a perfected security interest in the amounts held in such deposit accounts; and

                (g)     Liens incurred in connection with the extension, renewal or refinancing of
 the indebtedness secured by Liens of the type described in clauses (a) through (g) above, provided
 that any extension, renewal or replacement Lien shall be limited to the property encumbered by
 the existing Lien and the principal amount of the indebtedness being extended, renewed or
 refinanced does not increase.

                 “Person” means any individual, sole proprietorship, partnership, limited liability
 company, joint venture, trust, unincorporated organization, association, corporation, institution,
 public benefit corporation, firm, joint stock company, estate, entity or governmental agency.

                 “Petition Date” has the meaning set forth in the recitals.

                 “Responsible Officer” means Drew McManigle, the Chief Restructuring Officer of
 the Borrower.

                “Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
 deductions, withholdings (including backup withholding), assessments, fees or other charges
 imposed by any Governmental Authority, including any interest, additions to tax or penalties
 applicable thereto.

                 “U.S. Trustee” means the United States Trustee for the Northern District of Texas.

                 “US Withholding Tax Form” means whichever of the following that is relevant
 (including, in each case, any successor form):

                 (a)    IRS Form W-8BEN or W-8BEN-E,

                 (b)    IRS Form W-8IMY (with appropriate attachments),

                 (c)    IRS Form W-8ECI,

                 (d)    IRS Form W-8EXP,

                (e)    In the case of a Foreign Lender relying on the “portfolio interest
 exemption,” IRS Form W-8BEN or W-8BEN-E and a certificate to the effect that such Foreign
 Lender is not (1) a “bank” within the meaning of IRC section 881(c)(3)(A), (2) a “10-percent
 shareholder” of Borrower within the meaning of IRC section 881(c)(3)(B), or (3) a “controlled
 foreign corporation” described in IRC section 881(c)(3)(C), or




 19065044.1                                        7
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13        Page 39 of 64



                (f)      any other IRS form by which a person may claim complete exemption from,
 or reduction in the rate of, withholding (including backup withholding) of US federal income tax
 on interest and other payments to that person.

                1.2     Accounting Terms. All accounting terms not specifically defined herein
 shall be construed in accordance with GAAP and all calculations made hereunder shall be made
 in accordance with GAAP. When used herein, the terms “financial statements” shall include the
 notes and schedules thereto.

          2.    LOAN AND TERMS OF PAYMENT.

               2.1     Credit Extensions. Borrower promises to pay to the order of Lender, in
 lawful money of the United States of America, the aggregate unpaid principal amount of all Credit
 Extensions made by Lender to Borrower hereunder. Borrower shall also pay interest on the unpaid
 principal amount of such Credit Extensions at rates in accordance with the terms hereof.

                (a)    Term Loan. Subject to and upon the terms and conditions of this
 Agreement (including the satisfaction (or waiver) of the conditions precedent set forth in Sections
 3.1 and 3.2), Lender agrees that it will make from time-to-time Advances in an amount not to
 exceed its DIP Loan Commitment (each, a “DIP Loan”). Amounts borrowed under this
 Section 2.1(a) may not be reborrowed once repaid.

                 (b)    Whenever Borrower desires an Advance of a DIP Loan, Borrower will
 notify Lender by e-mail transmission or telephone no later than 12:00 p.m. Central time (each an
 “Advance Request”), two (2) Business Days prior to the date the Advance may be made. Lender
 is authorized to make Advances under this Agreement, based upon instructions received from the
 Responsible Officer or a designee of the Responsible Officer, or without instructions if in Lender’s
 discretion such Advances are necessary to meet Obligations which have become due and remain
 unpaid. Lender shall be entitled to rely on any telephonic notice given by a person who Lender
 reasonably believes to be the Responsible Officer or a designee thereof, and Borrower shall
 indemnify and hold Lender harmless for any damages or loss suffered by Lender as a result of
 such reliance. Lender will wire Advances in immediately available federal funds to a deposit
 account identified by the Borrower in writing from time to time.

                (c)     All Advances under this Section 2.1 and all accrued and unpaid interest
 thereon shall be repaid in full by Borrower on the Maturity Date.

                2.2     [Reserved.]

                2.3     Interest Rates, Payments, and Calculations.

                 (a)     Interest Rate. Except as set forth in Section 2.3(b), the Advances shall
 bear interest, on the outstanding Daily Balance thereof, at a rate equal to twelve percent (12%) per
 annum.

               (b)     Default Rate. All Obligations shall bear interest, from and after the
 occurrence and during the continuance of an Event of Default, automatically and without notice to



 19065044.1                                       8
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 40 of 64



 Borrower, at a rate equal to five percent (5%) above the interest rate applicable immediately prior
 to the occurrence of an Event of Default.

                (c)     Payments. Interest hereunder shall be due and payable on the Maturity
 Date.

              (d)     Computation. All interest chargeable under the Loan Documents shall be
 computed on the basis of a three hundred sixty-five (365) day year for the actual number of days
 elapsed.

                2.4     Crediting Payments. Prior to the occurrence of an Event of Default,
 Lender shall credit a wire transfer of funds, check or other item of payment to the Obligations, first
 to unpaid Lender Expenses, then to any unpaid fees, then to accrued and unpaid interest, and lastly
 to the outstanding principal balance. After the occurrence of an Event of Default, the receipt by
 Lender of any wire transfer of funds, check, or other item of payment shall be immediately applied
 to conditionally reduce Obligations, but shall not be considered a payment on account unless such
 payment is of immediately available federal funds or unless and until such check or other item of
 payment is honored when presented for payment. Notwithstanding anything to the contrary
 contained herein, any wire transfer or payment received by Lender after 5:00 p.m. Central Time
 shall be deemed to have been received by Lender as of the opening of business on the immediately
 following Business Day. Whenever any payment to Lender under the Loan Documents would
 otherwise be due (except by reason of acceleration) on a date that is not a Business Day, such
 payment shall instead be due on the next Business Day, and additional fees or interest, as the case
 may be, shall accrue and be payable for the period of such extension.

                2.5     Withholding.

                (a)     Payments received by Lender from Borrower under this Agreement will be
 made free and clear of and without deduction for any Taxes, except as required by applicable law.
 If any applicable law (as determined in the good faith discretion of Borrower) requires Borrower
 to make any withholding or deduction of any Tax from any such payment, then Borrower shall be
 entitled to make such deduction or withholding and, if such Tax is an Indemnified Tax, then the
 sum payable by Borrower shall be increased to the extent necessary to ensure that, after the making
 of such required withholding or deduction, Lender receives a net sum equal to the sum which it
 would have received had no withholding or deduction been required.

               (b)    Borrower shall pay the full amount withheld or deducted to the relevant
 Governmental Authority in accordance with applicable law and Borrower will, upon request,
 furnish Lender with proof reasonably satisfactory to Lender indicating that Borrower has made
 such withholding payment.

                 (c)     Notwithstanding anything to the contrary in this Section 2.5, Borrower need
 not make any withholding payment if the amount or validity of such withholding payment is
 contested in good faith by appropriate and timely proceedings and as to which payment in full is
 bonded or reserved against by Borrower. The agreements and obligations of Borrower contained
 in this Section shall survive the termination of this Agreement.




 19065044.1                                        9
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13        Page 41 of 64



                (d)    Lender, if reasonably requested by Borrower, shall deliver such other
 documentation prescribed by applicable law or reasonably requested by Borrower as will enable
 Borrower to determine whether or not Lender is subject to backup withholding or information
 reporting requirements.

                 (e)     If Lender determines that it has received a refund of any Taxes as to which
 it has been indemnified pursuant to this Section (including by the payment of additional amounts
 pursuant to this Section), it shall pay to Borrower an amount equal to such refund (but only to the
 extent of indemnity payments made by Borrower under this Section with respect to the Taxes
 giving rise to such refund), net of all out-of-pocket expenses (including Taxes) of Lender and
 without interest (other than any interest paid by the relevant Governmental Authority with respect
 to such refund), provided that Borrower, upon the request of Lender, agrees to repay the amount
 paid over to Borrower (plus any penalties, interest or other charges imposed by the relevant taxing
 authority) to Lender in the event Lender is required to repay such refund to such taxing authority.

                  (f)     If any assignee of Lender’s rights hereunder is not a “United States Person”
 as defined in IRC Section 7701(a)(30) (such assignee, (or, if such assignee is disregarded as an
 entity separate from its owner for U.S. federal income tax purposes, such owner, a “Foreign
 Lender”), such Foreign Lender shall, upon becoming party to this Agreement (and from time to
 time thereafter upon the reasonable request of the Borrower), to the extent that such Foreign Lender
 is entitled to a reduced rate of U.S. withholding tax or an exemption from U.S. withholding tax on
 interest, deliver to Borrower a complete and properly executed US Withholding Tax Form,
 certifying that such Foreign Lender is entitled to such reduced rate or exemption from U.S.
 withholding tax on interest and Lender, Borrower and such Foreign Lender shall cooperate in good
 faith to establish a register meeting the requirements of applicable law. Notwithstanding anything
 to the contrary in this section 2.5, Borrower shall not be required to pay any additional amount to
 any Foreign Lender under Section 2.5 if such Foreign Lender fails or is unable to deliver the forms,
 certificates or other evidence described in the preceding sentence, unless such Foreign Lender’s
 failure or inability to deliver such forms is the result of any change in any applicable law, treaty or
 governmental rule, or any change in the interpretation thereof after such Foreign Lender became a
 party to this Agreement; provided, further, that if a payment made to a Foreign Lender under any
 Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA if such
 Foreign Lender were to fail to comply with the applicable reporting requirements of FATCA
 (including those contained in IRC sections 1471(b) or 1472(b), as applicable), such Foreign Lender
 shall deliver to the Borrower at the time or times prescribed by law and at such time or times
 reasonably requested by the Borrower such documentation prescribed by applicable law (including
 as prescribed by IRC section 1471(b)(3)(C)(i)) and such additional documentation reasonably
 requested by the Borrower as may be necessary for the Borrower to comply with its obligations
 under FATCA and to determine that such Foreign Lender has complied with such Foreign
 Lender’s obligations under FATCA or to determine the amount, if any, to deduct and withhold
 from such payment. Solely for purposes of this provision, “FATCA” shall include any
 amendments made to FATCA after the date of this Agreement.

                2.6     Fees. Borrower shall pay to Lender the following:

                 (a)   Origination Fee. On the Closing Date, a fully earned, non-refundable
 origination fee of Two Hundred Thousand Dollars ($200,000), payable at the Maturity Date.


 19065044.1                                        10
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 42 of 64



             (b)   Exit Fee. On the Closing Date, a fully earned, non-refundable exit fee of
 Two Hundred Thousand Dollars ($200,000), payable at the Maturity Date.

                (c)    Success Fee. A fee equal to two percent (2%) of any amounts payable as a
 result of an award in the Arbitration or as settlement of the claims asserted in the Arbitration,
 payable at the Maturity Date.

               (d)     Lender Expenses. All Lender Expenses as and when they become due
 following the delivery of an invoice to Borrower, the U.S. Trustee, and the Committee and in
 accordance with paragraph 6 of the Final Order.

                2.7    Term. The term of this Agreement shall be from the Closing Date through
 the Maturity Date. Notwithstanding the foregoing, Lender shall have the right to terminate its
 obligation to make Credit Extensions under this Agreement immediately after providing notice
 upon the occurrence and during the continuance of an Event of Default. Notwithstanding
 termination, Lender’s Lien on the Collateral shall remain in effect for so long as any Obligations
 are outstanding.

                2.8      Right to Credit Bid. Subject to the Orders, in connection with any sale or
 disposition of all or any portion of the Collateral, including in each case pursuant to Sections 9-
 610 or 9-620 of the UCC, at any sale thereof conducted under the provisions of the Bankruptcy
 Code, including Section 363 of the Bankruptcy Code or as part of restructuring plan subject to
 confirmation under Section 1129 of the Bankruptcy Code, or at any sale or foreclosure conducted
 by Lender, by a chapter 7 trustee under Section 725 of the Bankruptcy Code, or otherwise, in each
 case in accordance with applicable law and, with respect to any credit bid, Section 363(k) of the
 Bankruptcy Code, Borrower hereby gives Lender the power and right, without assent by such
 Borrower, to “credit bid” the full amount of all Obligations in order to purchase (either directly or
 through one or more acquisition vehicles) all or any portion of the Collateral.

          3.    CONDITIONS OF LOANS.

               3.1      Conditions Precedent to Initial Credit Extension. The obligation of
 Lender to make the initial Credit Extension is subject to the satisfaction of the following conditions
 precedent:

              (a)    Lender shall have received, in form and substance satisfactory to Lender,
 such documents, and completion of such matters, as Lender may reasonably deem necessary or
 appropriate;

                (b)    the Borrower shall have delivered to Lender the initial Budget, which
 Budget shall be in form and substance satisfactory to Lender; and

                (c)     the Interim Order Entry Date shall have occurred, and the Interim Order
 shall be in full force and effect, shall not have been vacated or reversed, shall not have been
 modified or amended other than as acceptable to the Lender and shall not be subject to a stay.

               3.2    Conditions Precedent to all Credit Extensions. The obligation of Lender
 to make each Credit Extension is further subject to the following conditions:


 19065044.1                                       11
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 43 of 64



                 (a)     the representations and warranties contained in Section 5 shall be true and
 correct in all material respects on and as of the date of Borrower’s request for a Credit Extension
 and on the effective date of each Credit Extension as though made at and as of each such date.
 The making of each Credit Extension shall be deemed to be a representation and warranty by
 Borrower on the date of such Credit Extension as to the accuracy of the facts referred to in this
 Section 3.2;

                 (b)    no Default or Event of Default shall be continuing or would exist after
 giving effect to such Credit Extension;

                (c)   the Case shall have not been dismissed or converted to a case under Chapter
 7 of the Bankruptcy Code; and

              (d)    no trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or
 examiner with enlarged powers beyond those set forth in Section 1106(a)(3) and (4) of the
 Bankruptcy Code shall have been appointed in the Case.

          4.    CREATION OF SECURITY INTEREST.

                4.1    Grant of Security Interest. To secure prompt repayment of any and all
 Obligations and prompt performance by Borrower of each of its covenants and duties under the
 Loan Documents, Borrower grants Lender a continuing security interest in all presently existing
 and hereafter acquired or arising Collateral (subject to Permitted Liens).

                4.2     Perfection and Priority of Security Interests. All Obligations shall at all
 times:

                 (a)     be entitled to a first priority, perfected security interest in and lien under
 Section 364(c)(2) of the Bankruptcy Code upon all Collateral of the Borrower that, on or as of the
 Petition Date, is not subject to a valid, perfected and non-avoidable lien; and

                (b)     have a first priority, perfected priming security interest in and lien under
 Section 364(d)(1) of the Bankruptcy Code upon all Collateral, in all cases senior to all other liens
 and obligations secured by the Collateral.

                4.3    Delivery of Additional Documentation Required. Borrower shall from
 time to time execute and deliver to Lender, at the request of Lender, all financing statements and
 other documents that Lender may reasonably request, in form satisfactory to Lender, to perfect
 and continue the perfection of Lender’s security interests in the Collateral and in order to fully
 consummate all of the transactions contemplated under the Loan Documents.

                 4.4     Authorization to File Financing Statements. Borrower hereby authorizes
 Lender to file financing statements, without notice to Borrower, with all appropriate jurisdictions
 to perfect or protect Lender’s interest or rights hereunder, including a notice that any disposition
 of the Collateral, by either Borrower or any other Person, shall be deemed to violate the rights of
 Lender under the Code.




 19065044.1                                       12
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13        Page 44 of 64



          5.     REPRESENTATIONS AND WARRANTIES.

          The Borrower represents and warrants as follows:

                 5.1     Due Organization and Qualification. The Debtor is a limited liability
 company duly existing under the laws of Delaware and qualified and licensed to do business in
 any state in which the conduct of its business or its ownership of property requires that it be so
 qualified, except in each case (other than with respect to their states of incorporation) where the
 failure to do so could not reasonably be expected to cause a Material Adverse Effect.

                5.2     Due Authorization; No Conflict. Subject to the entry of the Orders and
 the terms hereof, the execution, delivery, and performance of the Loan Documents are within
 Borrower’s powers, have been duly authorized, and are not in conflict with nor constitute a breach
 of any provision contained in Borrower’s Certificate of Organization or Bylaws, nor will they
 constitute an event of default under any material agreement to which Borrower is a party or by
 which Borrower is bound. Borrower is not in default under any agreement to which it is a party
 or by which it is bound, except to the extent such default would not reasonably be expected to
 cause a Material Adverse Effect.

                5.3      No Prior Encumbrances. Borrower has good and marketable title to the
 Collateral, except for Permitted Liens.

                5.4      Name; Location of Chief Executive Office. Borrower has not done
 business under any name other than that specified on the signature page hereof. The chief
 executive office of Borrower is located at 1920 McKinney Avenue, 7th Floor, Dallas, Texas
 75205. Except as disclosed in writing to Lender, all of the Collateral is located only at the locations
 set forth on Exhibit A.

                5.5    Litigation. Except as disclosed in writing to Lender or as set forth in the
 Schedules of Assets and Liabilities and Statements of Financial Affairs filed in the Case, there are
 no actions or proceedings (other than the Case) pending by or against Borrower before any court
 or administrative agency in which an adverse decision could reasonably be expected to have a
 Material Adverse Effect.

                 5.6    No Material Adverse Change in Financial Statements. All consolidated
 and consolidating financial statements related to Borrower that Lender has received from Borrower
 fairly present in all material respects Borrower’s financial condition as of the date thereof and
 Borrower’s consolidated and consolidating results of operations for the period then ended and have
 been prepared in accordance with GAAP. There has not been a material adverse change in the
 consolidated or the consolidating financial condition of Borrower since the date of the most recent
 of such financial statements submitted to Lender (other than as a result of the Case or the
 circumstances and events leading up thereto).

               5.7     Regulatory Compliance. To the extent applicable, Borrower has met the
 minimum funding requirements of ERISA with respect to any employee benefit plans subject to
 ERISA, and no event has occurred resulting from Borrower’s failure to comply with ERISA that
 is reasonably likely to result in Borrower’s incurring any liability that could reasonably be
 expected to have a Material Adverse Effect. Borrower is not required to be registered as an

 19065044.1                                        13
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13        Page 45 of 64



 “investment company” under the Investment Company Act of 1940. Borrower is not engaged
 principally, or as one of the important activities, in the business of extending credit for the purpose
 of purchasing or carrying margin stock (within the meaning of Regulations T and U of the Board
 of Governors of the Federal Reserve System). Borrower has complied with all the provisions of
 the Federal Fair Labor Standards Act except in each case where the failure to do so could not
 reasonably be expected to cause a Material Adverse Effect. Borrower has not violated any statutes,
 laws, ordinances or rules applicable to it, the violation of which could reasonably be expected to
 cause a Material Adverse Effect.

                 5.8     Environmental Matters. Except as would not reasonably be expected to
 have a Material Adverse Effect, Borrower is in material compliance with all applicable laws
 relating to protection of the environment for health and safety. Borrower represents and warrants
 that there are no pending citations, notices of violation, administrative orders, complaints,
 judgments, consent orders or consent agreements issued to or entered into by Borrower relating to
 any such laws, which are applicable to the Collateral, except as disclosed on the Schedules of
 Assets and Liabilities and Statements of Financial Affairs filed in the Case.

                 5.9     Taxes. Borrower has filed or caused to be filed all material tax returns
 required to be filed, and has paid, or has made adequate provision for the payment of, all taxes
 reflected therein, except (i) for taxes that are being contested in good faith by appropriate
 proceedings and are reserved against (to the extent required by GAAP) by Borrower, or (ii) to the
 extent that failure to do so could not reasonably be expected to have a Material Adverse Effect.

               5.10 Government Consents. Borrower has obtained all material consents,
 approvals and authorizations of, made all declarations or filings with, and given all notices to, all
 governmental authorities that are necessary for the continued operation of Borrower’s business as
 currently conducted, except where the failure to do so would not reasonably be expected to cause
 a Material Adverse Effect.

                5.11 Full Disclosure. No representation, warranty or other statement made by
 Borrower in any certificate or written statement furnished to Lender taken together with all such
 certificates and written statements and supplements furnished to Lender contains any untrue
 statement of a material fact or omits to state a material fact necessary in order to make the
 statements contained in such certificates or statements not misleading when made, it being
 recognized by Lender that the projections and forecasts provided by Borrower in good faith and
 based upon assumptions that were reasonable at the time such projections were delivered and are
 not to be viewed as facts and that actual results during the period or periods covered by any such
 projections and forecasts may differ from the projected or forecasted results.

                 5.12 Use of Proceeds. The Borrower shall use the proceeds of the DIP Loans in
 accordance with the Budget (subject to any Permitted Budget Variance) and the Orders entered in
 connection with the Case exclusively for one or more of the following purposes (subject to any
 additional restrictions on the use of such proceeds and any such cash collateral set forth in the
 Interim Order):

                (a)     to pay certain costs, premiums, fees and expenses related to the Case; and



 19065044.1                                        14
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20               Entered 05/15/20 20:21:13       Page 46 of 64



               (b)      to fund working capital and other needs of the Debtor in accordance with
 the Budget (subject to any Permitted Budget Variance).

 Proceeds of the DIP Loan Facility or cash collateral shall not be used (a) to permit the Debtor, or
 any other party-in-interest or their representatives to challenge or otherwise contest or institute any
 proceeding to determine the validity, perfection or priority of security interests in favor of Lender,
 or (b) to commence, prosecute or defend any claim, motion, proceeding or cause of action against
 Lender and its agents, attorneys, advisors or representatives including, without limitation, any
 lender liability claims or subordination claims.

                5.13 Financial Information. (a) On and as of the Closing Date, the Budget,
 copies of which have heretofore been furnished to the Lender and (b) following the Closing Date,
 any updated Budget delivered pursuant to Section 6.13, in each case, are based on good faith
 estimates and assumptions made at such time by the persons who prepared it.

                 5.14 Case. The Case were commenced on the Petition Date in accordance with
 applicable law, and notice of the hearing for the approval of the Interim Order has been given as
 identified in the certificate of service filed with the Bankruptcy Court.

                5.15 Orders. The Interim Order and the Final Order are in full force and effect,
 and have not, in whole or in material part, been reversed, modified, amended, stayed, vacated,
 appealed or subject to a stay pending appeal or otherwise challenged or subject to any pending or
 threatened challenge or proceeding in any jurisdiction, and the Borrower is in material compliance
 with each Order.

          6.     AFFIRMATIVE COVENANTS.

          Borrower shall do all of the following:

                  6.1     Good Standing. Borrower shall maintain its corporate existence and good
 standing in its jurisdiction of incorporation and maintain qualification in each other jurisdiction in
 which the failure to so qualify could reasonably be expected to have a Material Adverse Effect.
 Borrower shall maintain all licenses, approvals and agreements, the loss of which could have a
 Material Adverse Effect.

                 6.2    Government Compliance. Borrower shall meet the minimum funding
 requirements of ERISA with respect to any employee benefit plans subject to ERISA. Borrower
 shall comply with all statutes, laws, ordinances and government rules and regulations to which it
 is subject, noncompliance with which could have a Material Adverse Effect.

                6.3   Financial Statements, Reports, Certificates. Borrower shall deliver the
 following to Lender:

                  (a)    no later than the 25th day of each month, a cash flow forecast in form and
 detail satisfactory to Lender, covering all of the weeks through the Maturity Date;




 19065044.1                                         15
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 47 of 64



                 (b)   no later than the 25th day of each month, a Budget Variance Report certified
 by the Responsible Officer, and any updates to the Budget that are approved by Lender in Lender’s
 sole discretion; and

                (c)    promptly upon receipt of notice thereof, a report of (x) any other legal
 actions (other than the Case) pending or threatened in writing against Borrower that could
 reasonably be expected to result in liability to Borrower of One Hundred Thousand Dollars
 ($100,000) or more, or (y) any commercial tort claim acquired by Borrower;

                (d)     within fourteen (14) days after the last day of each month, copies of bank
 statements for all bank accounts;

                (e)   written notice within five (5) Business Days’ of the resignation from or
 termination of employment of the Responsible Officer;

                 (f)    such other financial information as Lender may request from time to time
 in its Permitted Discretion.

                 To the extent any of the foregoing reports or financial information are due on a day
 that is not a Business Day, Borrower shall instead deliver such reports or financial information on
 the next Business Day.

                 6.4     Right to Inspect. Lender (through any of its officers, employees, or agents)
 shall have the right, upon reasonable prior notice, from time to time during Borrower’s usual
 business hours and at Borrower’s sole cost and expense, to inspect Borrower’s Books and to make
 copies thereof, to audit Borrower’s accounts and to check, test, and appraise the Collateral in order
 to verify Borrower’s financial condition or the amount, condition of, or any other matter relating
 to, the Collateral; provided that no notice is required if an Event of Default has occurred and is
 continuing.

               6.5     Taxes. Borrower shall make due and timely payment or deposit of all
 material Taxes required of it by law, provided that Borrower need not make any payment if (i) the
 amount or validity of such payment is contested in good faith by appropriate proceedings and is
 reserved against (to the extent required by GAAP) by Borrower and (ii) the failure to make
 payment pending such contest could not reasonably be expected to result in a Material Adverse
 Effect.

                6.6     Insurance.

               (a)   Borrower, at its expense, shall keep the Collateral insured against loss or
 damage in such amounts, as ordinarily insured against by other owners in similar businesses
 conducted by Borrower, if any.

                (b)     All such policies of insurance shall be in such form, with such companies,
 and in such amounts as are reasonably satisfactory to Lender (it being hereby acknowledged by
 Lender that the insurance policies of Borrower in place on the Closing Date are satisfactory).




 19065044.1                                       16
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13       Page 48 of 64



                6.7     Accounts. Except as required under the Bankruptcy Code, rules or policies
 of the U.S. Trustee, and/or a Bankruptcy Court order, Borrower shall not establish any deposit or
 securities account after the Closing Date without the approval of the Lender.

                6.8    Bankruptcy Filings. Not less than two (2) Business Days prior to filing
 any motion requesting approval for debtor-in-possession financing or use of cash collateral,
 Borrower shall send copies of such motions to Lender, and all such motions shall be satisfactory
 to Lender in Lender’s Permitted Discretion.

               6.9     Further Assurances. At any time and from time to time Borrower shall
 execute and deliver such further instruments and take such further action as may reasonably be
 requested by Lender to effect the purposes of this Agreement.

                6.10 Prepetition Loan Documents. Borrower shall not amend, supplement,
 restate, otherwise modify the Prepetition Loan Documentation or enter into any new Prepetition
 Loan Documentation without the prior written consent of the Lender and as approved by the
 Bankruptcy Court.

                6.11 Debtor-in-Possession Obligations. Borrower shall comply in a timely
 manner with its obligations and responsibilities as a debtor-in-possession under the Bankruptcy
 Code, the rules of procedure of the Bankruptcy Court, and any order of the Bankruptcy Court.

                6.12   Budget Compliance and Variances.

                (a)    The Borrower will use the proceeds of the Loans solely to make
 disbursements for expenditures provided for in accordance with Section 5.13 and this Section 6.13.
 The Borrower shall not pay any expenses (other than de minimis amounts) or other disbursements
 (other than de minimis disbursements) other than the type of expenses and disbursements set forth
 in the Budget.

                 (b)    Beginning on the Closing Date, the Borrower shall not cause expenses to
 vary from the applicable Budget by more than ten percent (10%) on a cumulative basis for that
 portion of the Budget period then ended (collectively, the “Permitted Budget Variances”). In
 the event that actual amounts for total cash receipts and cash disbursements from operations line
 items are in excess of the Budget Variances, the parties hereto agree to negotiate in good faith to
 discuss any modification to the Budget and Permitted Budget Variances, it being understood and
 agreed that the Lender shall have no obligation to fund any amounts in excess of the Budget and
 Permitted Budget Variances.

                (c)     If the Budget is updated, modified or supplemented by the Borrower, each
 such updated, modified or supplemented budget shall be approved in writing by, and shall be in
 form and substance satisfactory to, the Lender and no such updated, modified or supplemented
 budget shall be effective until so approved and once so approved shall be deemed to be a Budget.
 Each Budget delivered to Lender shall be accompanied by such supporting documentation as
 reasonably requested by the Lender. Each Budget shall be prepared in good faith based upon
 assumptions which the Borrower believes to be reasonable.




 19065044.1                                      17
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13        Page 49 of 64



                 6.13 Filing of Motions and Applications. Without the prior written consent of
 the Lender, the Debtor shall not apply to the Bankruptcy Court for, or join in or support any motion
 or application seeking, authority to (a) take any action that is prohibited by the terms of any of the
 Loan Documents or the Orders, (b) refrain from taking any action that is required to be taken by
 the terms of any of the Loan Documents or the Orders, or (c) permit any Indebtedness or Claim to
 be pari passu with or senior to any of the DIP Loans, except as expressly stated in the Orders.

          7.     NEGATIVE COVENANTS.

          Borrower shall not do any of the following:

                 7.1    Dispositions. Convey, sell, lease, transfer or otherwise dispose of
 (collectively, a “Transfer”), all or any part of its business or property (including a Bankruptcy
 Sale), other than use of cash in the ordinary course of business unless prohibited under the terms
 of this Agreement or any other Loan Document.

                 7.2    Change in Business; Change in Executive Office. Engage in any
 business, other than the businesses currently engaged in by Borrower and any business
 substantially similar or related thereto (or incidental thereto), or cease to conduct business in the
 manner conducted by Borrower as of the Closing Date.

                7.3     Mergers or Acquisitions. Merge, divide (pursuant to Delaware limited
 liability company law or any similar statute) or consolidate, with or into any other business
 organization, or acquire, all or substantially all of the capital stock or property of another Person.

                 7.4   Indebtedness. Create, incur, guarantee, assume or be or remain liable with
 respect to any Indebtedness, other than Permitted Indebtedness.

                 7.5      Encumbrances. Create, incur, assume or suffer to exist any Lien with
 respect to any of its property, or assign or otherwise convey any right to receive income, except
 for Permitted Liens, or enter into any agreement with any Person other than Lender not to grant a
 security interest in, or otherwise encumber, any of its property.

              7.6     Distributions. Pay any dividends or make any other distribution or
 payment on account of or in redemption, retirement or purchase of any equity interests.

                7.7     Investments. Directly or indirectly acquire or own, or make any
 Investment in or to any Person, or maintain or invest any of its property with a Person other than
 Lender unless such Person has entered into an account control agreement with Lender in form and
 substance satisfactory to Lender.

                7.8     Transactions with Affiliates. Directly or indirectly enter into or permit to
 exist any material transaction with any Affiliate of Borrower except for transactions that are in the
 ordinary course of Borrower’s business, upon fair and reasonable terms that are no less favorable
 to Borrower than would be obtained in an arm’s length transaction with a non-affiliated Person.




 19065044.1                                       18
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 50 of 64



          8.    EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an Event of Default by Borrower
 under this Agreement:

               8.1    Payment Default. Except to the extent the holder thereof would be stayed
 from exercising remedies as a result of the Case, if Borrower fails to pay, when due, any of the
 Obligations;

                8.2     Covenant Default.

               (a)     If Borrower fails to perform any obligation under Article 6 or violates any
 of the covenants contained in Article 7 of this Agreement; or

                 (b)    If Borrower fails or neglects to perform or observe any other material term,
 provision, condition, covenant contained in this Agreement, in any of the Loan Documents, or in
 any other present or future agreement between Borrower and Lender and as to any default under
 such other term, provision, condition or covenant that can be cured, has failed to cure such default
 within ten days after Borrower receives notice thereof or any officer of Borrower becomes aware
 thereof; provided, however, that if the default cannot by its nature be cured within the ten day
 period or cannot after diligent attempts by Borrower be cured within such ten day period, and such
 default is likely to be cured within a reasonable time, then Borrower shall have an additional
 reasonable period (which shall not in any case exceed 30 days) to attempt to cure such default, and
 within such reasonable time period the failure to have cured such default shall not be deemed an
 Event of Default but no Credit Extensions will be made.

               8.3     Material Adverse Effect.        If there occurs any circumstance or
 circumstances that could reasonably be expected to have a Material Adverse Effect;

                8.4     Attachment. Other than in connection with the Case in each case, if any
 material portion of Borrower’s assets is attached, seized, subjected to a writ or distress warrant, or
 is levied upon, or comes into the possession of any trustee, receiver or person acting in a similar
 capacity and such attachment, seizure, writ or distress warrant or levy has not been removed,
 discharged or rescinded within ten (10) days, or if Borrower is enjoined, restrained, or in any way
 prevented by court order from continuing to conduct all or any material part of its business affairs,
 or if a judgment or other claim becomes a lien or encumbrance upon any material portion of
 Borrower’s assets, or if a notice of lien, levy, or assessment is filed of record with respect to any
 material portion of Borrower’s assets by the United States Government, or any department,
 agency, or instrumentality thereof, or by any state, county, municipal, or governmental agency,
 and the same is not paid within ten (10) days after Borrower receives notice thereof, provided that
 none of the foregoing shall constitute an Event of Default where such action or event is stayed or
 an adequate bond has been posted pending a good faith contest by Borrower (provided that no
 Credit Extensions will be required to be made during such cure period);

                8.5    Assets. (a) The Debtor moves (or fails to contest in good faith a motion
 brought by any other Person) to approve a sale or other disposition of substantially all of the
 Debtor’s assets of the Collateral without the consent of the Lender, or (b) the allowance of any



 19065044.1                                       19
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 51 of 64



 claim or claims under Section 506(c) of the Bankruptcy Code against or with respect to any
 Collateral.

                 8.6     Other Agreements. Except to the extent the counterparty thereto would be
 stayed from exercising remedies as a result of the Case, if there is a default or other failure to
 perform in any agreement to which Borrower is a party or by which it is bound resulting in a right
 by a third party or parties, whether or not exercised, to accelerate the maturity of any Indebtedness
 in an amount in excess of One Hundred Thousand Dollars ($100,000) or which could have a
 Material Adverse Effect;

                8.7    Judgments. If a judgment or judgments for the payment of money in an
 amount, individually or in the aggregate, of at least One Hundred Thousand Dollars ($100,000)
 (excluding amounts covered by insurance or third party indemnification) shall be rendered against
 Borrower and shall remain unsatisfied, unvacated or unstayed pending appeal for a period of ten
 (10) days (provided that no Credit Extensions will be made prior to the satisfaction or stay of such
 judgment);

                  8.8    Misrepresentations. If any material misrepresentation or material
 misstatement exists now or hereafter in any warranty or representation set forth herein or in any
 certificate delivered to Lender by the Responsible Officer pursuant to this Agreement or to induce
 Lender to enter into this Agreement or any other Loan Document;

               8.9     Case. The Case of the Debtor shall be dismissed or converted to a case
 under Chapter 7 of the Bankruptcy Code without the consent of the Lender;

                8.10 Trustee. A motion or other pleading is filed in the Case for entry of an
 order appointing a trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code or an examiner
 with enlarged powers relating to the operation of the business (powers beyond those set forth in
 Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code
 and such motion is not otherwise overruled or dismissed by the Bankruptcy Court within twenty-
 one (21) calendar days;

                 8.11 Relief from Stay. The Bankruptcy Court shall enter an order or orders
 granting relief from any stay of proceeding (including, the automatic stay applicable under Section
 362 of the Bankruptcy Code to the holder or holders of any security interest) to (i) permit
 foreclosure (or the granting of a deed in lieu of foreclosure or the like) on any assets of the Debtor
 which have a value in excess of $100,000 in the aggregate or (ii) permit other actions that would
 have a Material Adverse Effect on the Debtor or its estate (taken as a whole);

                8.12 Orders. The Interim Order (prior to Final Order Entry Date) or Final Order
 (on and after the Final Order Entry Date) shall cease to create a valid and perfected Lien on the
 Collateral or to be in full force and effect, shall have been in any material respect reversed,
 modified, amended, stayed, vacated, or subject to stay pending appeal, without prior written
 consent of Lender;

                8.13 Compliance with Orders. Borrower shall fail to comply with the Interim
 Order (prior to Final Order Entry Date) or Final Order (on and after the Final Order Entry Date)
 in any material respect;

 19065044.1                                       20
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13        Page 52 of 64



                 8.14 Other Financing. (a) Except as permitted in the Interim Order or Final
 Order, the entry of any order of the Bankruptcy Court granting to any third party a Lien pari passu
 with or senior to that granted to and/or for the benefit of the Lender hereunder, or (b) the Borrower
 shall make any payment of principal or interest or otherwise on account of any Indebtedness or
 payables other than the Obligations under the DIP Loan Facility, or other than in accordance with
 the Budget approved by the Lender; or

                8.15 Avoidance. Any suit or action is commenced against the Lender by or on
 behalf of Borrower or any Committee, in each case that constitutes a challenge or that asserts a
 claim or seeks a legal or equitable remedy that would have the effect of subordinating the claim or
 Lien of the Lender and, if such suit or action shall not have been dismissed or stayed within fifteen
 (15) calendar days after service thereof on the Lender, and if stayed, such stay shall have been
 lifted.

          9.    LENDER’S RIGHTS AND REMEDIES.

                9.1    Rights and Remedies. Upon the occurrence and during the continuance of
 an Event of Default, Lender may, at its election, do any one or more of the following, all of which
 are authorized by Borrower:

                 (a)    Subject to the Orders, Lender may, notwithstanding the provisions of
 Section 362 of the Bankruptcy Code, without any application, motion or notice to, hearing before,
 or order from, the Bankruptcy Court, suspend the DIP Loan Facility with respect to additional
 Advances, whereupon any additional Advances shall be made or incurred in Lender’s sole
 discretion so long as such Default or Event of Default is continuing. If any Event of Default has
 occurred and is continuing, Lender may, notwithstanding the provisions of Section 362 of the
 Bankruptcy Code, without any application, motion or notice to, hearing before, or order from, the
 Bankruptcy Court, except as otherwise expressly provided herein, increase the rate of interest
 applicable to the Loan to the Default Rate.

                 (b)     Subject to the Orders, Lender may (i) terminate the DIP Loan Facility with
 respect to further Advances; (ii) reduce the DIP Loan Commitments from time to time; (iii) declare
 all or any portion of the Obligations, including all or any portion of the Loan to be forthwith due
 and payable; or (iv) exercise any rights and remedies provided to Lender under the Loan
 Documents or at law or equity, including all remedies provided under the Bankruptcy Code;
 provided, however, Lender shall be permitted to exercise any remedy in the nature of a liquidation
 of, or foreclosure on, any interest of Borrower in the Collateral only after obtaining relief from
 automatic stay of Section 362 of the Bankruptcy Code.

                9.2     [Reserved.]

                9.3     [Reserved.]

                9.4    Lender Expenses. If Borrower fails to pay any amounts or furnish any
 required proof of payment due to third persons or entities, as required under the terms of this
 Agreement, then Lender may do any or all of the following after reasonable notice to Borrower:
 (a) make payment of the same or any part thereof; (b) set up such reserves as Lender deems
 necessary to protect Lender from the exposure created by such failure; or (c) obtain and maintain

 19065044.1                                       21
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 53 of 64



 insurance policies of the type discussed in Section 6.6 of this Agreement, and take any action with
 respect to such policies as Lender deems prudent. Any amounts so paid or deposited by Lender
 shall constitute Lender Expenses, shall be immediately due and payable, and shall bear interest at
 the then applicable rate hereinabove provided, and shall be secured by the Collateral. Any
 payments made by Lender shall not constitute an agreement by Lender to make similar payments
 in the future or a waiver by Lender of any Event of Default under this Agreement.

                 9.5    Lender’s Liability for Collateral. So long as Lender complies with
 reasonable commercial lending practices, Lender shall not in any way or manner be liable or
 responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage thereto occurring or
 arising in any manner or fashion from any cause; or (c) any diminution in the value thereof. All
 risk of loss, damage or destruction of the Collateral shall be borne by Borrower.

                 9.6     Remedies Cumulative.        Lender’s rights and remedies under this
 Agreement, the Loan Documents, and all other agreements shall be cumulative. Lender shall have
 all other rights and remedies not inconsistent herewith as provided under the Code, by law, or in
 equity, subject to the requirements of the Bankruptcy Code. No exercise by Lender of one right
 or remedy shall be deemed an election, and no waiver by Lender of any Event of Default on
 Borrower’s part shall be deemed a continuing waiver. No delay by Lender shall constitute a
 waiver, election, or acquiescence by it. No waiver by Lender shall be effective unless made in a
 written document signed on behalf of Lender and then shall be effective only in the instance and
 for the purpose for which it was given.

               9.7     Borrower Liability. Any Borrower may, acting singly, request Credit
 Extensions hereunder. Each Borrower hereby appoints each other as agent for the other for all
 purposes hereunder, including with respect to requesting Credit Extensions hereunder. Each
 Borrower hereunder shall be jointly and severally obligated to repay all Credit Extensions made
 hereunder, regardless of which Borrower actually receives said Credit Extension, as if each
 Borrower hereunder directly received all Credit Extensions.

                   9.8    Protective Payments. If Borrower fails to obtain the insurance called for
 by Section 6.6 or fails to pay any premium thereon or fails to pay any other amount which
 Borrower is obligated to pay under this Agreement or any other Loan Document or which may be
 required to preserve the Collateral, Lender may obtain such insurance or make such payment, and
 all amounts so paid by Lender are Lender Expenses and immediately due and payable, bearing
 interest at the then highest rate applicable to the Obligations, and secured by the Collateral. Lender
 will make reasonable efforts to provide Borrower with notice of Lender obtaining such insurance
 at the time it is obtained or within a reasonable time thereafter. No payments by Lender are deemed
 an agreement to make similar payments in the future or Lender’s waiver of any Event of Default.

                 9.9   Savings Clause. Notwithstanding any other provision herein, the aggregate
 interest rate charged with respect to any of the Obligations, including all charges or fees in
 connection therewith deemed in the nature of interest under applicable law shall not exceed the
 Highest Lawful Rate. If the rate of interest (determined without regard to the preceding sentence)
 under this Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of the
 Advances made hereunder shall bear interest at the Highest Lawful Rate until the total amount of
 interest due hereunder equals the amount of interest which would have been due hereunder if the


 19065044.1                                       22
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20              Entered 05/15/20 20:21:13         Page 54 of 64



 stated rates of interest set forth in this Agreement had at all times been in effect. In addition, if
 when the Advances made hereunder are repaid in full the total interest due hereunder (taking into
 account the increase provided for above) is less than the total amount of interest which would have
 been due hereunder if the stated rates of interest set forth in this Agreement had at all times been
 in effect, then to the extent permitted by law, Borrower shall pay to Lender an amount equal to the
 difference between the amount of interest paid and the amount of interest which would have been
 paid if the Highest Lawful Rate had at all times been in effect. Notwithstanding the foregoing, it
 is the intention of Lender and Borrower to conform strictly to any applicable usury laws.
 Accordingly, if Lender contracts for, charges, or receives any consideration which constitutes
 interest in excess of the Highest Lawful Rate, then any such excess shall be cancelled automatically
 and, if previously paid, shall at Lender’s option be applied to the outstanding amount of the
 Advances made hereunder or be refunded to Borrower.

          10.   NOTICES.

         All notices, consents, requests, approvals, demands, or other communication by any party
 to this Agreement or any other Loan Document must be in writing and shall be deemed to have
 been validly served, given, or delivered: (a) upon the earlier of actual receipt and three (3) Business
 Days after deposit in the U.S. mail, first class, registered or certified mail return receipt requested,
 with proper postage prepaid; (b) upon transmission, when sent by electronic mail or facsimile
 transmission; (c) one (1) Business Day after deposit with a reputable overnight courier with all
 charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of which shall be
 addressed to the party to be notified and sent to the address, facsimile number, or email address
 indicated below. Lender or Borrower may change its mailing or electronic mail address or
 facsimile number by giving the other party written notice thereof in accordance with the terms of
 this Section 10:

                If to Borrower:          Eventide Credit Acquisition, LLC
                                         1920 McKinney Avenue, 7th Floor
                                         Dallas, TX 75201
                                         Attn: Drew McManigle
                                         email: drew@macco.group

                                         With a copy to (which does not constitute notice):

                                         Bernard R. Given II
                                         Loeb & Loeb LLP
                                         10100 Santa Monica Blvd., Suite 2200
                                         Los Angeles, CA 90067
                                         Email: bgiven@loeb.com

                If to Lender:            Guardian Trust Corporation, as trustee for
                                         Bluetech Irrevocable Trust
                                         Attn: Ms. Tine Ponia
                                         Bermuda House, Tutakimoa Road
                                         P.O. Box 822
                                         Rarotonga, Cook Islands


 19065044.1                                        23
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 55 of 64



                                        email: tine.ponia@asiacititrust.com

                                        With a copy to (which does not constitute notice):

                                        Lauren Fitte
                                        Giordani Baker Grossman & Ripp, LLP
                                        100 Congress Ave., Ste. 1440
                                        Austin, Texas 78701
                                        Email: lfitte@gbgrlaw.com

        The parties hereto may change the address at which they are to receive notices hereunder,
 by notice in writing in the foregoing manner given to the other.

     11.  CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL
 REFERENCE.

         Except as otherwise expressly provided in any of the Loan Documents, Delaware law
 governs the Loan Documents without regard to principles of conflicts of law. Borrower and
 Lender each submit to the exclusive jurisdiction of the Bankruptcy Court; provided, however, that
 nothing in this Agreement shall be deemed to operate to preclude Lender from bringing suit or
 taking other legal action in any other jurisdiction to realize on the Collateral or any other security
 for the Obligations, or to enforce a judgment or other court order in favor of Lender. Borrower
 expressly submits and consents in advance to such jurisdiction in any action or suit commenced in
 any such court, and Borrower hereby waives any objection that it may have based upon lack of
 personal jurisdiction, improper venue, or forum non conveniens and hereby consents to the
 granting of such legal or equitable relief as is deemed appropriate by such court.

      TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
 BORROWER AND LENDER EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF
 ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
 AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
 TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
 OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH
 PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
 THIS WAIVER WITH ITS COUNSEL.

          This Section 11 shall survive the termination of this Agreement.

          12.    GENERAL PROVISIONS.

                12.1 Successors and Assigns. This Agreement shall bind and inure to the
 benefit of the respective successors and permitted assigns of each of the parties; provided,
 however, that neither this Agreement nor any rights hereunder may be assigned by Borrower or
 Lender, without the other’s prior written consent, which consent may be granted or withheld in
 such party’s sole discretion.

               12.2 Indemnification. Borrower shall defend, indemnify and hold harmless
 Lender and its officers, employees, and agents (each an “Indemnified Party”) against: (a) all

 19065044.1                                       24
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20             Entered 05/15/20 20:21:13         Page 56 of 64



 obligations, demands, claims, and liabilities claimed or asserted by any other party in connection
 with the transactions contemplated by this Agreement; and (b) all losses or Lender Expenses in
 any way suffered, incurred, or paid by Lender as a result of or in any way arising out of, following,
 or consequential to transactions between Lender and Borrower whether under this Agreement, the
 DIP Facility, the Case, or otherwise (including without limitation reasonable attorneys’ fees and
 expenses), except for losses caused by an Indemnified Party’s gross negligence or willful
 misconduct. This Section 12.2 shall not apply to Taxes.

                 12.3 Time of Essence. Time is of the essence for the performance of all
 obligations set forth in this Agreement.

                12.4 Severability of Provisions. Each provision of this Agreement shall be
 severable from every other provision of this Agreement for the purpose of determining the legal
 enforceability of any specific provision.

                12.5 Amendments in Writing, Integration. All amendments to or terminations
 of this Agreement or the Loan Documents must be in writing signed by the parties. All prior
 agreements, understandings, representations, warranties, and negotiations between the parties
 hereto with respect to the subject matter of this Agreement and the Loan Documents, if any, are
 merged into this Agreement and the Loan Documents.

                 12.6 Counterparts. This Agreement may be executed in any number of
 counterparts and by different parties on separate counterparts, each of which, when executed and
 delivered, shall be deemed to be an original, and all of which, when taken together, shall constitute
 but one and the same Agreement.

                 12.7 Electronic Execution of Documents. The words “execution,” “signed,”
 “signature” and words of like import in any Loan Document shall be deemed to include electronic
 signatures or the keeping of records in electronic form, each of which shall be of the same legal
 effect, validity and enforceability as a manually executed signature or the use of a paper-based
 recordkeeping systems, as the case may be, to the extent and as provided for in any applicable law,
 including, without limitation, any state law based on the Uniform Electronic Transactions Act.

                12.8 Survival. All covenants, representations and warranties made in this
 Agreement shall continue in full force and effect so long as any Obligations remain outstanding or
 Lender has any obligation to make Credit Extensions to Borrower. The obligations of Borrower
 to indemnify Lender with respect to the expenses, damages, losses, costs and liabilities described
 in Section 12.2 shall survive until all applicable statute of limitations periods with respect to
 actions that may be brought against Lender have run.

                 12.9 Confidentiality; Disclosure. In handling any confidential information
 Lender and all employees and agents of Lender, including but not limited to accountants, shall
 exercise the same degree of care that it exercises with respect to its own proprietary information
 of the same types to maintain the confidentiality of any non-public information thereby received
 or received pursuant to this Agreement except that disclosure of such information may be made
 (i) to the subsidiaries or affiliates of Lender in connection with their present or prospective
 business relations with Borrower, (ii) to prospective transferees or purchasers of any interest in the


 19065044.1                                       25
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13       Page 57 of 64



 loans, provided that they are similarly bound by confidentiality obligations, (iii) as required by
 law, regulations, rule or order, subpoena, judicial order or similar order (including in connection
 with the Case), (iv) as may be required in connection with the examination, audit or similar
 investigation of Lender and (v) as Lender may determine in connection with the enforcement of
 any remedies hereunder. Confidential information hereunder shall not include information that
 either: (a) is in the public domain or in the knowledge or possession of Lender when disclosed to
 Lender, or becomes part of the public domain after disclosure to Lender through no fault of Lender;
 or (b) is disclosed to Lender by a third party, provided Lender does not have actual knowledge that
 such third party is prohibited from disclosing such information. Borrower authorizes Lender to
 disclose its relationship with Borrower, including use of Borrower’s logo in Lender’s promotional
 materials.

                12.10 Patriot Act Notice. Lender notifies Borrower that, pursuant to the
 requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into law on October 26,
 2001) (the “Patriot Act”), it is required to obtain, verify and record information that identifies
 Borrower, which information includes names and addresses and other information that will allow
 Lender to identify Borrower in accordance with the Patriot Act.


                                      [signature page follows]




 19065044.1                                      26
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20   Entered 05/15/20 20:21:13   Page 58 of 64
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13           Page 59 of 64



         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
 as of the date first above written.

                                               Borrower:

                                               EVENTIDE CREDIT ACQUISITIONS, LLC


                                               By:          /s/ Drew McManigle
                                                     Name: M. Drew McManigle
                                                     Title: Manager

                                               Lender:

                                               GUARDIAN TRUST CORPORATION, as trustee
                                               of the BLUETECH IRREVOCABLE TRUST


                                               By:
                                                     Name:
                                                     Title:


                                               By:
                                                     Name:
                                                     Title:




                [Signature Page 27 to Debtor-in-Possession Loan and Security Agreement]

 19065044.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20            Entered 05/15/20 20:21:13         Page 60 of 64



                                              Exhibit A

                                 COLLATERAL DESCRIPTION

         Pursuant to Bankruptcy Code section 364(c)(2), (i) a valid, perfected security interest in
 and lien upon all of Borrower’s assets and all proceeds and products of the foregoing, and (ii) a
 valid, perfected security interest in and lien upon proceeds of any and all claims, causes of action,
 and rights of Borrower, including those arising under Bankruptcy Code sections 542-553 (other
 than section 549)




 19065044.1
 233953-10002
Case 20-40349-elm11 Doc 153 Filed 05/15/20   Entered 05/15/20 20:21:13   Page 61 of 64




                                   Exhibit B

                                    (Budget)
                               Case 20-40349-elm11 Doc 153 Filed 05/15/20                                  Entered 05/15/20 20:21:13                       Page 62 of 64


Eventide
Professional & Administrative Fees
                                                                                                                                          Fees
                                                               Post Petition
Entity:                                Professional Employment   Retainer     Jan '20    Feb '20     Mar '20     Apr '20      May '20        Jun '20       Jul '20     Aug '20      Sept '20       TOTAL
Loeb & Loeb                            Debtor Counsel           (50,000.00) 25,757.16 97,100.92     173,825.83 $204,859.56   150,000.00    150,000.00    150,000.00   150,000.00   150,000.00   1,128,685.39
MACCO                                  Debtor CRO               (40,000.00)         -   28,065.54    46,120.70   11,668.71    15,000.00     15,000.00     15,000.00    15,000.00    15,000.00     132,789.41
Forshey & Prostok, LLP                 Debtor Counsel           (25,000.00)         -   96,533.99   174,873.98 158,767.80    100,000.00    100,000.00    100,000.00   100,000.00   100,000.00     833,641.78
Cole Schotz P.C.                       UCC Counsel                     0.00         -   42,398.38    86,720.60   76,878.00    50,000.00     50,000.00     50,000.00    50,000.00    50,000.00     326,878.00
Armstrong Teasdale, LLP                Special Debtor Counsel          0.00         -          -           -    100,000.00   100,000.00    100,000.00    100,000.00   100,000.00   100,000.00     600,000.00
Anderson Tax                           Debtor CPA                      0.00         -          -           -           -            -              -      15,000.00                                15,000.00
US Trustee Quarterly Fee                                               0.00         -          -           -        325.00          -              -      14,685.46                                15,010.46
Arbitration Fees                                                       0.00         -          -           -                 $18,375.00    $53,250.00                                              71,625.00
Misc. Expenses                                                         0.00         -          -         71.08       59.52     1,000.00       1,000.00     1,000.00     1,000.00     1,000.00       5,130.60
Totals:                                                                      25,757.16 264,098.83   481,612.19 552,558.59    434,375.00    469,250.00    445,685.46   416,000.00   416,000.00   3,128,760.64

*Loeb & Loeb and MACCO have held
retainer through current billing.

*Forshey & Prostok applied $5,064 of
retainer for fees accumulated in
February.

*Armstrong Teasdale Application to
Employ is filed, objection filed by
committee. Application is pending
before court.
                           Case 20-40349-elm11 Doc 153 Filed 05/15/20                Entered 05/15/20 20:21:13             Page 63 of 64


Eventide
Professional & Administrative Fees
                                                                                              Payments

Entity:                              Jan '20    Feb '20    Mar '20      Apr '20        May '20      Jun '20     Jul '20      Aug '20     Sept '20       TOTAL
Loeb & Loeb                                -          -         -     (98,750.08)                                                                     (98,750.08)
MACCO                                      -          -         -     (59,803.22)                                                                     (59,803.22)
Forshey & Prostok, LLP                     -          -         -     (77,323.69)                                                                     (77,323.69)
Cole Schotz P.C.                           -          -         -     (34,063.08)                                                                     (34,063.08)
Armstrong Teasdale, LLP                    -          -         -             -                                                                             0.00
Anderson Tax                               -          -         -             -                                                                             0.00
US Trustee Quarterly Fee                   -          -         -             -                                                                             0.00
Arbitration Fees                                                                      (18375.00)                                                      (18,375.00)
Misc. Expenses                            -          -       (71.08)       (59.52)                                                                       (130.60)
Totals:                                  0.00       0.00     (71.08) (269,999.59)     (18,375.00)        0.00       0.00          0.00        0.00   (288,445.67)
                                Case 20-40349-elm11 Doc 153 Filed 05/15/20                                          Entered 05/15/20 20:21:13                        Page 64 of 64


Eventide
Professional & Administrative Fees
                                     Balance (including Holdback)                                                       20% Holdback                                                          Balance (excluding Holdback)
                                                                                                                                                                                  TOTAL
Entity:                                        Balance              Jan '20     Feb '20     Mar '20     Apr '20     May '20     Jun '20      Jul '20     Aug '20    Sept '20     Holdback               Balance
Loeb & Loeb                                         1,029,935.31    5,124.00   18,984.00   33,624.00   40,971.91   30,000.00   30,000.00    30,000.00   30,000.00   30,000.00    218,703.91                    811,231.40
MACCO                                                  72,986.19          -     5,390.00    8,975.00    2,333.74    3,000.00    3,000.00     3,000.00    3,000.00    3,000.00     28,698.74                     44,287.45
Forshey & Prostok, LLP                                751,254.09          -    19,210.30   33,712.30   31,753.56   20,000.00   20,000.00    20,000.00   20,000.00   20,000.00    164,676.16                    586,577.93
Cole Schotz P.C.                                      292,814.92          -     8,335.30   17,290.70   15,375.60   10,000.00   10,000.00    10,000.00   10,000.00   10,000.00     81,001.60                    211,813.32
Armstrong Teasdale, LLP                               600,000.00          -           -          -     20,000.00   20,000.00   20,000.00    20,000.00   20,000.00   20,000.00    100,000.00                    500,000.00
Anderson Tax                                           15,000.00          -           -          -          0.00        0.00         0.00    3,000.00        0.00         0.00     3,000.00                     12,000.00
US Trustee Quarterly Fee                               15,010.46          -           -          -            -          -            -            -         0.00          -           0.00                     15,010.46
Arbitration Fees                                       53,250.00                                                                                                                       0.00                     53,250.00
Misc. Expenses                                          5,000.00         -           -           -          -            -           -            -           -           -            0.00                      5,000.00
Totals:                                             2,835,250.97    5,124.00   51,919.60   93,602.00 110,434.81    83,000.00   83,000.00    86,000.00   83,000.00   83,000.00    596,080.41                  2,239,170.55
